Exhibit 10.1

 

--------------------------------------------------------------------------------

 

OFFICE LEASE AGREEMENT
PERIMETER GATEWAY III

 

--------------------------------------------------------------------------------

 

 

between

 

 

DTR10, L.L.C.,
an Arizona limited liability company

 

as “Landlord”

 

 

and

 

 

THE RYLAND GROUP, INC.,
a Maryland corporation

 

as “Tenant”

 

--------------------------------------------------------------------------------


 

BASIC LEASE INFORMATION

 

 

Effective Date:

 

For identification purposes only, the Effective Date of this Lease is August 11,
2011.

 

 

 

Landlord:

 

DTR10, L.L.C., an Arizona limited liability company

 

 

 

Tenant:

 

The Ryland Group, Inc., a Maryland corporation

 

 

 

Project:

 

That portion of Scottsdale Perimeter Center commonly known as Perimeter Gateway
III and Perimeter Gateway IV generally and depicted on Exhibit A-1.

 

 

 

Building:

 

The building located at 8660 East Hartford Drive, Scottsdale, Arizona and
depicted on Exhibit A-1.

 

 

 

Rentable Area of Building:

 

Approximately 84,237 square feet of Rentable Area

 

 

 

Rentable Area of Premises:

 

Approximately 26,401 square feet of Rentable Area (to be calculated in
accordance with Paragraph 1(c) of the Lease); provided, however, Tenant may
increase or decrease the Rentable Area by 5,000 square feet of Rentable Area by
providing Landlord written notice at least thirty (30) days prior to
commencement of construction of the Tenant Work (as defined on Exhibit B to this
Lease). The Premises has a load factor of twelve and 00/100 percent (12.00%)

 

 

 

Annual Base Rent:

 

Months 1 through 12: $21.00 per square foot of Rentable Area

 

 

 

 

 

Months 13 through 24: $21.50 per square foot of Rentable Area

 

 

 

 

 

Months 25 through 36: $22.00 per square foot of Rentable Area

 

 

 

 

 

Months 37 through 48: $22.50 per square foot of Rentable Area

 

 

 

 

 

Months 49 through 60: $23.00 per square foot of Rentable Area

 

 

 

 

 

Months 61 through 72: $23.50 per square foot of Rentable Area

 

 

 

 

 

Months 73 through 84: $24.00 per square foot of Rentable Area

 

 

 

 

 

Months 85 through 96: $24.50 per square foot of Rentable Area

 

 

 

 

 

Months 97 through 102: $25.00 per square foot of Rentable Area

 

i

--------------------------------------------------------------------------------


 

Premises:

 

A portion of the second floor of the Building known as Suite 200, the usable
portion of which is depicted on Exhibit A-2.

 

 

 

Term:

 

Base Term: From the Commencement Date through and including the Expiration Date.

 

 

 

 

 

Renewal Terms: Two (2) five (5) year Renewal Options, upon the Expiration of the
Base Term or the prior Renewal Term, as applicable.

 

 

 

Commencement Date:

 

July 1, 2012

 

 

 

Expiration Date:

 

The last calendar day of the 102nd ‘full’ calendar month following the
Commencement Date, unless earlier terminated

 

 

 

Security Deposit:

 

NONE

 

 

 

Estimated Proportionate Share:

 

Thirty-one and 34/100 percent (31.34%)

 

 

 

Proportionate Share:

 

As provided in Section 1 of the Lease

 

 

 

Expense Stop for Additional Rent:

 

The greater of: (i) $9.25 per square foot of Rentable Area; or (ii) an amount
per square foot of Rentable Area equal to the actual Operating Expenses for the
twelve (12) consecutive month period commencing January 1, 2012 and ending
December 31, 2012 (“Base Year”), grossed up to reflect at least a 95% occupancy
rate for the Building (“Expense Stop”).

 

 

 

Landlord’s Address for Payment of Rent:

 

DTR10, L.L.C.
17207 N. Perimeter Drive, Suite 200

 

 

Scottsdale, Arizona 85255

 

 

 

Standard HVAC Hours:

 

Between 6:00 a.m. and 6:00 p.m., Monday through Friday, and between 8:00 a.m.
and 12:00 p.m. on Saturday, excluding legal holidays in the State of Arizona

 

 

 

Landlord’s Address For Notices:

 

DTR10, L.L.C.
17207 N. Perimeter Drive, Suite 200
Scottsdale, Arizona 85255
Attn: Gary S. Elbogen, Esq.
Fax: (480) 585-7803

 

ii

--------------------------------------------------------------------------------


 

 

 

With copy of any Default notice to:

 

 

 

 

 

David E. Shein, Esq.
Chester & Shein, P.C.

8777 North Scottsdale Road, Suite 191
Scottsdale, Arizona 85258

Fax: (480) 922-3969

 

 

 

Tenant’s Address For Notices:

 

The Ryland Group, Inc.

3011 Townsgate Road, Suite 200

Westlake Village, CA 91361

Attn.: Robert J. Cunnion, III

Fax: (805) 367-3803

 

 

 

Property Manager:

 

Troon Management Company

17207 N. Perimeter Drive, Suite 200

Scottsdale, Arizona 85255

Phn: (480) 563-5247

Fax: (480) 585-7803

 

 

 

Business Day:

 

Each day which is not a Saturday, Sunday or legal holiday in the State of
Arizona

 

 

 

Additional Provisions:

 

Exhibit B – Tenant Improvement Rider

 

The Basic Lease Information set forth above is an integrated component of the
Lease. If there is any inconsistency or conflict between any Basic Lease
Information and any term or provision of the Lease, the Lease will control.

 

LEASE EXHIBITS

 

Exhibit A-1:

 

Project Site Plan

Exhibit A-2:

 

Depiction of Premises

Exhibit B:

 

Tenant Improvement Rider

Exhibit C:

 

Rules and Regulations

 

iii

--------------------------------------------------------------------------------


 

OFFICE LEASE AGREEMENT

 

THIS OFFICE LEASE AGREEMENT (“Lease”) is entered into and shall be effective as
of August 11, 2011 (“Effective Date”), by and between: (i) DTR10, L.L.C., an
Arizona limited liability company (“Landlord”); and (ii) THE RYLAND GROUP, INC.,
a Maryland corporation (“Tenant”).

 

Landlord and Tenant (collectively, “Parties” and individually, a “Party”) agree
as follows:

 

1.                                      Premises.

 

(a)                            Lease. On the terms and subject to the conditions
set forth in this Lease, Landlord hereby leases the Premises to Tenant, and
Tenant hereby agrees to lease the Premises from Landlord.

 

(b)                            Project & Premises. The “Project” is the
multi-building commercial office complex described in the Basic Lease
Information and depicted on Exhibit A-1 to this Lease. The “Premises” are a
portion of the three story office building identified as the “Building” in the
Basic Lease Information and depicted on Exhibit A-1 to this Lease. In addition
to the Premises and as further set forth in this Lease, Tenant will also have
certain rights and obligations relating to the Parking Facilities and the Common
Areas (both as defined below). The location of the Premises within the Building
is depicted on Exhibit A-2 to this Lease (“Approved Plan”). The Premises will
include all Tenant Improvements to be installed pursuant to the Tenant
Improvement Rider attached as Exhibit B.

 

(c)                             Rentable Area. Prior to the Commencement Date,
Landlord shall, at Landlord’s expense, calculate the number of square feet of
rentable area (“Rentable Area”) of the Premises (“Final Calculation”). The Final
Calculation will be correctly determined in a manner consistent with the BOMA
Standard Method for Measuring Rentable Area in Office Buildings, ANSI Z
65.1-1996. Tenant shall have the right, at Tenant’s expense, to verify the Final
Calculation. If Tenant disagrees with the Final Calculation, Tenant and Landlord
shall work together in good faith to reconcile any difference; provided,
however, that the Final Calculation will, in all cases, be determined in a
manner consistent with the BOMA Standard Method for Measuring Rentable Area in
Office Buildings, ANSI Z 65.1-1996, consistently applied to the entire Building.

 

(d)                            Common Areas. During the Term, Tenant and its
agents, employees and invitees shall have the nonexclusive right with others
designated by Landlord to use all of the common areas (“Common Areas”) situated
on or within the Building and/or Project. Common Areas include, but are not
limited to, elevators, sidewalks, Parking Facilities, driveways, hallways,
stairways, public bathrooms, common entrances, lobby areas and other similar
public areas and access ways which are available for common use and are not part
of the Premises or leased to, or used exclusively by, a specific tenant within
the Project.

 

1

--------------------------------------------------------------------------------


 

(e)                                  Project Operations. Landlord shall maintain
the Common Areas in compliance with all applicable laws, ordinances, regulations
and restrictive covenants. The Common Areas of the Project and Building and the
exterior of the Building, including all related landscaping, shall be maintained
and operated by Landlord in a manner consistent with Class A low-rise office
buildings in Scottsdale, Arizona, free from any disruptive or annoying
activities or events. Landlord represents and warrants to Tenant that, to the
best of Landlord’s knowledge, as of the Commencement Date, the Building and the
Premises will comply in all material respects with all applicable laws,
ordinances, rules, regulations and codes, which includes, but is not limited to,
the Americans With Disabilities Act, as amended.

 

(f)                                   Tenant’s Proportionate Share. Tenant’s
proportionate share of those expenses that become payable to Landlord as
Additional Rent under this Lease is the “Proportionate Share”. Tenant’s
Proportionate Share of Operating Expenses (as defined below) and Taxes (as
defined below) shall be a fraction, the numerator of which is the Rentable Area
of the Premises, and the denominator of which is the rentable area of the
Building. Tenant’s Proportionate Share shall be adjusted from time to time
during the Term, upon written notice to Tenant, as additional Rentable Area is
added to, or deleted from, the Project or the Building, as the case may be.

 

2.                                      Term & Possession.

 

(a)                                 Base Term & Commencement Date.  The initial
term of this Lease (“Base Term”) shall commence on the Commencement Date and,
unless sooner terminated, shall expire on the Expiration Date described in the
Basic Lease Information (“Expiration Date”). The Commencement Date of the Lease
(“Commencement Date”) shall be as set forth in the Basic Lease Information,
above.

 

(b)                                 Renewal Term.   Provided that (A) this Lease
shall be in full force and effect, and (B) Tenant shall not then be in Default
(as defined below), Tenant shall have the option (“Renewal Option”) to extend
the Term of the Lease (for all, or any portion, of the Premises) for two
(2) additional five (5) year periods (each, a “Renewal Term”) providing three
hundred sixty-five (365) days prior written notice to Landlord (“Renewal
Notice”). If Tenant elects to extend the Term of the Lease for anything less
than ‘all’ of the Premises then, together with the Renewal Notice, Tenant shall
submit a description of the portion of the Premises that Tenant elects to renew
(“Renewal Premises”). The size and location of the Renewal Premises are subject
to the reasonable approval of Landlord, the Parties agreeing that it shall be
reasonable for Landlord to withhold approval if the value and/or leaseability of
the portion of the Premises Tenant is not renewing is impaired. Additionally,
Tenant shall be responsible for the sole cost and expense of demising the
Renewal Premises from the portion of the Premises Tenant is not renewing. The
Annual Base Rent payable during the Renewal Term shall be equal to ninety-five
percent (95%) of the Fair Market Rent. The Fair Market Rent shall be determined
as follows:

 

(i)                                     “Fair Market Rent” shall mean the Annual
Base Rent per square foot of Rentable Area within the Premises under then
prevailing market conditions for leases beginning concurrently with the Renewal
Term in question, with a lease term equal to or longer than the Renewal Term,
based upon leases to tenants of comparable financial strength, of space

 

2

--------------------------------------------------------------------------------


 

of comparable size and quality, in comparable buildings within the north
Scottsdale, Arizona office sub-market, including annual increases in such Annual
Base Rent provided for in such leases. The determination of Fair Market Rent,
when making comparisons with other leases, shall take into consideration the
manner in which base rental rates are computed based on the inclusion (or lack
thereof) of rent concessions or other allowances, abatements, lease assumptions
or take-overs, differences in terms and provisions of the applicable leases such
as updated “expense stops” and/or pass-throughs of operating expenses, moving,
tenant improvement and refurbishment allowances, parking rights, real estate
leasing commissions, and the term of the lease (or renewal) under consideration
(or adjustment of the rental rate as appropriate for differences therein).

 

(ii)                        Landlord shall notify Tenant in writing (“Market
Rate Notice”) of Landlord’s determination of the Fair Market Rent (including the
applicable Expense Stop and annual Base Rent adjustments) within fifteen (15)
Business Days following receipt of Tenant’s Renewal Notice. If Tenant accepts
Landlord’s determination of Fair Market Rent, Landlord will prepare an
appropriate amendment to the Lease. If, within fifteen (15) days after receipt
of such Market Rate Notice, Tenant fails to notify Landlord in writing of
Tenant’s objections to Landlord’s proposed Fair Market Rent, Tenant shall be
deemed to have accepted Landlord’s Fair Market Rent. If, within fifteen (15)
days after receipt of such Market Rate Notice, Tenant notifies Landlord in
writing of Tenant’s objections to Landlord’s proposed Fair Market Rent then the
Parties agree to negotiate their differences in good faith within thirty (30)
days following Tenant’s objection to Landlord. If the Parties fail to agree on a
Fair Market Rent within the 30-day period, then Tenant shall have ten (10) days
thereafter within which to withdraw its Renewal Notice or to notify Landlord of
its desire to arbitrate the Fair Market Rent in accordance with the provisions
of Paragraph 2(b)(iii), below. If Tenant fails to notify Landlord of its
election within the 10-day period, Tenant shall be deemed to have elected to
arbitrate the Fair Market Rent in accordance with the provisions of Paragraph
2(b)(iii), below, and be bound by such arbitration.

 

(iii)                     If a continuing dispute concerning Fair Market Rent
occurs and Tenant complies with the applicable notice requirements, Tenant and
Landlord shall each appoint a local appraiser who is a member of the American
Institute of Real Estate Appraisers, or if it shall not then be in existence, a
member of the most nearly comparable organization, and who has a minimum of five
(5) years experience in the Scottsdale, Arizona commercial office leasing
market, who is licensed by the State of Arizona, and who is not affiliated with
either Party or involved in an active transaction in which either Party is also
involved. Each Party shall notify the other as to the name and address of the
appraiser selected within ten (10) days after the arbitration election date, and
if either Party fails to select an appraiser, the Fair Market Rent shall be
determined by the appraiser selected by the other Party. If two appraisers are
selected, each appraiser shall, during the next fifteen (15) days, calculate the
Fair Market Rent and notify both Parties and the other appraiser of its
determination of Fair Market Rent. If the two appraisers agree upon a Fair
Market Rent, such determination shall be final and binding on the Parties. If
the difference between the Fair Market Rent calculated by each appraiser is One
Dollar ($1.00) per square foot of Rentable Area or less during each year of the
Renewal Term, the rates calculated by the two appraisers will be averaged and
the resulting figures will be the agreed upon Fair Market Rent, and will be
binding on Landlord and Tenant. If the difference between the rates calculated
by each appraiser is more than One Dollar ($1.00) per rentable square foot,

 

3

--------------------------------------------------------------------------------


 

the two appraisers shall select a third appraiser, who shall satisfy the same
professional qualification requirements set forth above, and the appraisers will
then notify Landlord and Tenant of such appraiser’s name, address and selection
within ten (10) days following the appraisers’ failure to establish the Fair
Market Rent in accordance with this Paragraph 2(b)(iii). The third appraiser
will select one or the other of the two calculations of Fair Market Rent
submitted by the other two appraisers (without deviating from such
determinations) and will notify the Parties and the appraisers within ten
(10) days of being selected to make the Fair Market Rent determination. The
determination of the third appraiser shall be final and binding on Landlord and
Tenant.

 

(iv)                              As used in this Lease, the word “Term” shall
refer to the Base Term or any Renewal Term, as applicable.

 

(c)                                  Delivery of
Premises.                              Subject to the early access provisions of
Paragraph 2(d), below, Landlord will deliver possession of the Premises to
Tenant on the Commencement Date, described in the Basic Lease Information.

 

(d)                                 Tenant Access.                Following the
execution and delivery of this Lease by the Parties, Landlord shall permit
Tenant (and its agents, employees, suppliers, contractors and consultants) to
enter the Premises (and other portions of the Building as reasonably required)
subject to Landlord’s reasonable safeguards including, but not limited to, hours
of access and safety and security procedures without the payment of any sum, but
subject to the other requirements and covenants, of this Lease, for the sole
purpose of constructing the Tenant Work in accordance with Exhibit B and
planning for and installing Tenant’s cabling, furniture, trade fixtures,
equipment, inventories and supplies. Landlord will cooperate in good faith and
cause Landlord’s venders and suppliers to cooperate in good faith with Tenant
and Tenant’s agents, employees, suppliers, contractors and consultants to
facilitate Tenant’s ability to have its business operations fully functional in
the Premises on or immediately after the Commencement Date. Prior to the
Commencement Date, Tenant shall cooperate in good faith with Landlord to avoid
interference with any activity of Landlord contemplated by this Lease.

 

(e)                                  Early Termination Option.    Provided:  (i)
 Landlord is unable to accommodate Tenant’s expansion requirements in the
Project, as determined by Tenant in its reasonable, good faith discretion; and
(ii) Tenant is not in Default under any provision of this Lease, beyond any
notice and cure period provided herein, Tenant shall have the one-time option to
terminate this Lease, as to all of the Premises, at the end of the 72nd calendar
month following the Commencement Date (“Early Termination Date”) by providing
written notice (“Termination Notice”) to Landlord no less than two hundred and
seventy (270) days prior to the Early Termination Date. Tenant shall return the
Premises in the condition otherwise required under this Lease on the Early
Termination Date. From and after the delivery of a Termination Notice, Landlord
(or its designated brokers or agents) shall have the right to show the Premises,
during normal business hours and upon reasonable notice to Tenant. If Tenant
elects to terminate the Lease on the Early Termination Date, Tenant shall, no
less than thirty (30) days prior to the Early Termination Date, remit payment to
Landlord of a fee (“Termination Fee”) equal to: (i) two (2) Monthly Base Rent
payments (at the rate in effect on the Early Termination Date); and (ii) the
unamortized portion of Landlord’s Costs (as defined below). For the purposes of
this

 

4

--------------------------------------------------------------------------------


 

Paragraph 2(e), the term “Landlord’s Costs” shall mean, collectively: (i) the
cost of the Allowance (as defined below); (ii) the Moving Allowance (as defined
below); (iii) the Tenancy Allowance (as defined below); (iv) any brokerage
commissions paid by Landlord in connection with this Lease; and (v) subject to a
$5,000 cap, any other direct costs incurred by Landlord in connection with this
Lease. For the purposes of calculating the Termination Fee, Landlord’s Costs
shall be subject to an annual interest rate of eight percent (8%). The
Termination Fee shall be determined by amortizing Landlord’s Costs using the
number of months remaining in the Base Term after the Early Termination Date as
the numerator and one hundred and two (102) months as the denominator.

 

3.                                       Rent.

 

(a)                                 Annual Base Rent. The Annual Base Rent for
the Base Term shall be the amounts set forth in the Basic Lease Information.
Annual Base Rent shall be paid by Tenant in monthly installments equal to
one-twelfth (1/12) of the Annual Base Rent for the applicable year of the Term
(“Monthly Base Rent”), commencing on the Commencement Date and continuing
thereafter for the balance of the Term. Tenant shall pay each installment of
Monthly Base Rent in advance, without notice or demand, on or before the first
Business Day of each and every calendar month to the party specified in the
Basic Lease Information or to such other person or at such other address as
Landlord may designate by written notice to Tenant from time to time. If the
Commencement Date occurs on a date other than the first (1st) calendar day of a
month, the first installment of Monthly Base Rent shall be prorated based upon a
thirty (30) day calendar month.

 

(b)                                 Additional Rent.

 

(i)                                     Definitions.

 

(A)                               “Operating Expenses” means, subject to the
limitations set forth below, all reasonable and necessary actual costs incurred
by Landlord in managing, operating, maintaining and repairing the Project as a
Class A low-rise office building with related facilities and amenities in
Scottsdale, Arizona, including, without limitation, all costs, expenditures,
fees and charges for:

 

(aa)                          operation, maintenance and repair of the Project
(including Perimeter Center Association fees, maintenance, repair and
replacement of Common Areas, exterior light fixtures, common signage, glass and
landscaping) and maintenance and repair of the roof covering or membrane;

 

(bb)                          utilities and services (including
telecommunications facilities and equipment, recycling programs to the extent
they reduce Operating Expenses, and trash removal) and associated supplies and
materials;

 

(cc)                            compensation (including employment taxes and
fringe benefits) for persons who perform duties in connection with the
operation, management,

 

5

--------------------------------------------------------------------------------


 

maintenance and repair of the Building, such compensation to be appropriately
allocated for persons who also perform duties unrelated to the Building;

 

(dd)                          accounting, legal, engineering and other
professional services incurred solely in connection with the operation of the
Project and the calculation of Operating Expenses and Taxes;

 

(ee)                            property management fees not exceeding four
percent (4%) of the gross rental revenue received by Landlord from the Building
(whether denominated as rent, additional rent, Common Area operating costs,
taxes or otherwise), exclusive of any revenues from the Parking Facilities;

 

(ff)                              all risk (including coverage for earthquake
and flood if carried by Landlord), liability, rental income and other insurance
relating to the Project maintained by Landlord, and expenditures for deductible
amounts paid thereunder;

 

(gg)                            non-capital expenses for construction licenses,
permits and inspections;

 

(hh)                          complying with the requirements of any law,
statute, ordinance or governmental rule or regulation (collectively, “Laws”),
but only to the extent such Laws are enacted after the Commencement Date;

 

(ii)                                  amortization of capital improvements
(I) required to comply with Laws enacted after the Commencement Date, or
(II) which reduce Operating Expenses or improve the utility, efficiency or
capacity of any Building system, with interest on the unamortized balance at the
rate paid by Landlord on funds borrowed to finance such capital improvements
(or, if Landlord finances such improvements out of Landlord’s funds without
borrowing, the rate that Landlord would have paid to borrow such funds, as
determined in good faith by Landlord), over such useful life as is designated in
manufacturer specifications or if none, as provided by generally accepted
accounting principles; provided, however, any Operating Expenses charged under
clause (II), above, shall be reasonably proportionate to the corresponding cost
savings;

 

(jj)                                contesting in good faith for the benefit of
the Project or the office tenants the validity or applicability of any Laws
enacted after the Commencement Date that may negatively affect the Project; and

 

(kk)                          any other actual cash cost, whether or not
described in this Paragraph 3(b)(i)(A), which, in accordance with generally
accepted accounting principles, is a non-capitalized expense of managing,
operating, maintaining and repairing the Project, and which is not otherwise
excluded pursuant to this Lease.

 

6

--------------------------------------------------------------------------------


 

(B)                               Notwithstanding the foregoing, Operating
Expenses shall not include any of the following:

 

(aa)                          except as provided by clause (ii) above, any
capital expenditure;

 

(bb)                          any costs of special services or benefits rendered
to or for the benefit of fewer than all Building tenants;

 

(cc)                            except to the extent provided by clause
(ii) above, any financing costs of any nature whatsoever;

 

(dd)                          any costs of improvements and alterations for
Tenant or any other tenant or tenants or occupant or occupants of the Building;

 

(ee)                            any costs of services or other benefits which
are not available to Tenant but which are available to any other tenant or
tenants or occupant or occupants or other user or users of any of the Project;

 

(ff)                              any costs for which Landlord is reimbursed by
any other tenants or occupants or users of any of the Project other than through
Project tenants’ payment of their pro-rata shares of increases in Operating
Expenses;

 

(gg)                            any leasing commissions, attorneys’ fees or any
other expenses (including without limitation advertising and other promotional
expenses) incurred in connection with leasing or subleasing space in the Project
or enforcing any such leases or subleases or buying, selling or financing the
Project;

 

(hh)                          any depreciation or amortization, other than as
specifically enumerated in clause (ii) above;

 

(ii)                                  any fines, penalties or other costs
incurred due to Landlord’s or any other occupant’s violation of any Law;

 

(jj)                                any payments in respect to overhead or
profit to subsidiaries or affiliates of Landlord (other than the property
management fees described in clause (ee) above);

 

(kk)                          any costs of decorating, redecorating, cleaning or
other services not provided on a regular basis to all tenants of the Building;

 

(ll)                                  any costs relating to relocation of
tenants within the Building or the Project;

 

(mm)                  any costs for which Tenant or any other tenants or
occupants of the Project are charged other than pursuant to operating expense
clauses;

 

7

--------------------------------------------------------------------------------


 

(nn)                          any costs of correcting defects in the
construction of the Building or in the Building equipment;

 

(oo)                          any costs of any repairs made by Landlord because
of the total or partial destruction of the Building or the condemnation of a
portion of the Building except to the extent of any costs incurred pursuant to
deductibles permitted to be maintained under the insurance required by this
Lease;

 

(pp)                          any increase in insurance premium to the extent
such increase is caused or attributable to the use, occupancy or act of Landlord
or any other Project tenants or occupants;

 

(qq)                          any cost for which Landlord is reimbursed by
insurance or otherwise compensated by persons or entities other than tenants of
the Building;

 

(rr)                                any costs of any work or service performed
for or facilities furnished to any tenant or occupant of the Building to a
greater extent or in a manner more favorable to such tenant or occupant than
that performed for or furnished to Tenant;

 

(ss)                              any costs of overtime or other expense in
curing Landlord’s defaults or performing work expressly provided in this Lease
to be borne at Landlord’s expense;

 

(tt)                                any costs incurred because Landlord or any
other person or entity (except Tenant) violated the terms of any lease, sublease
or other agreement;

 

(uu)                          any costs incurred to (i) rectify any failure of
the Building to comply with the Americans With Disabilities Act (“ADA”) in
effect on the Commencement Date; or (ii) test, survey, cleanup, contain, abate,
remove or otherwise remedy hazardous wastes or materials from the Project (the
foregoing does not limit Tenant’s obligations under Section 6, below);

 

(vv)                          any Taxes or costs of contesting any Taxes; or

 

(ww)                      any costs for repair or maintenance of
telecommunication facilities that are or may be leased or licensed to third
party providers for income.

 

(C)                               “Taxes” means all real property taxes and
general, special or district assessments or other governmental impositions, of
whatever kind, nature or origin, imposed on or by reason of the ownership or use
of the Project; any state, county or municipal governmental property lease
excise tax or the equivalent thereof; and the reasonable cost of contesting by
appropriate proceedings the amount or validity of any Taxes described above but
only to the extent those Taxes are reduced or avoided and (on a pro-rata basis)
Tenant receives a reduction or refund of those Taxes contested and paid. Taxes
shall exclude any of the foregoing items charged

 

8

--------------------------------------------------------------------------------


 

directly to, and paid by, other Project tenants, occupants and users (including
Tenant), interest or penalties incurred by reason of late payment of taxes,
franchise taxes or similar taxes on Landlord’s business, inheritance, gift,
transfer, net income and profit taxes, capital levies, special assessments
levied against property other than real estate.

 

(ii)                                  Payment of Additional Rent.

 

(A)                               Subject to the Expense Stop, Tenant shall pay
Landlord as additional rent (“Additional Rent”) for each calendar year, or
portion thereof during the Term: (i) Tenant’s Proportionate Share of Operating
Expenses and Taxes for such period that relate to the Building, generally; and
(ii) one hundred percent (100%) of Operating Expenses and Taxes for such period
that relate exclusively to the Premises.

 

(B)                               Landlord agrees that in calculating any
Operating Expenses payable by Tenant under this Lease, that portion of Operating
Expenses which are controllable by Landlord (excluding, specifically,
Taxes, Insurance, Utilities, and other items over which Landlord has no control)
will not increase more than five percent (5%) over the amount of such
controllable Operating Expenses for the calendar year in which the Commencement
Date occurs. The Operating Expenses payable by Tenant that vary based on
occupancy (i.e. janitorial and utilities) shall be subject to a 95% gross-up if
actual occupancy of the Building falls below 100%.

 

(C)                               Commencing on the Commencement Date, and
thereafter with respect to each full or partial calendar year during the Term,
Tenant shall pay Landlord, together with each installment of the Monthly Base
Rent, an amount equal to the estimated Additional Rent for the applicable
period. On or prior to the Commencement Date, and within thirty (30) days prior
to the commencement of each calendar year during the Term, Landlord shall
provide Tenant with a reasonable estimate of the monthly Additional Rent for the
applicable period which shall be utilized for the purpose of calculating
Tenant’s Additional Rent payment obligations under this Lease. Within ninety
(90) days following the end of each calendar year, Landlord shall provide Tenant
with a written statement (“Statement”) of Landlord’s actual Operating Expenses
and Taxes for the prior calendar year (or applicable portion thereof). If
Landlord’s estimate of the Additional Rent of the applicable period was less
than the actual Additional Rent as set forth in the Statement, Tenant shall,
within fifteen (15) Business Days following receipt of the Statement, pay the
difference to Landlord. If Landlord’s estimate of the Additional Rent for the
applicable period was greater than the actual Additional Rent as set forth in
the Statement, Tenant shall receive a credit equal to the difference which shall
be applied against the next monthly installment of Rent. Each Statement shall be
sufficient to enable Tenant to compare the Statement to the definitions of
Operating Expenses and Taxes set forth in this Lease. Each Statement shall
provide detail reasonably sufficient for Tenant to differentiate between
Operating Expenses that are attributable one hundred percent (100%) to the
Premises and Operating Expenses that are subject to Tenant’s Proportionate
Share. Tenant shall have the right to examine and copy at Landlord’s office
during Landlord’s normal business hours, after reasonable notice to Landlord,
any relevant back-up information or documentation requested in good faith by
Tenant within sixty (60) days after receipt by Tenant of each Statement
(“Tenant’s Audit”). Absent fraud or manifest error by Landlord, each Statement
will be final if Tenant does not object

 

9

--------------------------------------------------------------------------------


 

within ninety (90) days after receipt. If Landlord objects to the determination,
Landlord shall select an independent third party auditor, reasonably approved by
Tenant, and the determination by such auditor shall be binding and conclusive
upon the parties. Tenant shall pay the costs for the auditor unless it is
determined that Tenant was overcharged by more then five percent (5%), in which
case such costs shall be borne by Landlord.

 

(D)                               Subject to the following sentence, each year’s
Taxes shall consist, absent a change in the relevant Laws, of the second half
portion of the prior year’s Taxes and the first half portion of the current
year’s Taxes. All Operating Expenses, Taxes and Additional Rent shall be
computed on a cash basis, provided that no prepayment of any Operating Expense
or Tax before its due date shall, regardless of date of payment, be included
prior to its due date. Each Statement and all estimates of Operating Expenses
and Taxes and reconciliation statements shall be prepared by Landlord according
to generally accepted accounting principles, applied in a consistent manner.

 

(c)                                  Payment of Rent. All amounts payable or
reimbursable by Tenant under this Lease, including Annual Base Rent, Additional
Rent, Parking Fees (as defined below), Late Charges (as defined below) and
interest (collectively, “Rent”), shall constitute and be payable and recoverable
as Rent, in the manner provided in this Lease. All sums payable to Landlord on
demand under the terms of this Lease shall be payable within five (5) Business
Days after receipt by Tenant of notice (with any related supporting computations
or documentation) from Landlord of the amounts due. Rent is payable in equal
monthly installments (“Monthly Base Rent”), in advance, on the first day of each
calendar month without further statement or notice from Landlord. All other sums
payable to Landlord shall be payable, not more frequently than monthly, on the
later of: (a) the due dates for such payments as set forth in this Lease; or
(b) five (5) Business Days after Tenant’s receipt of Landlord’s statement
therefor. All Rent shall, except as otherwise specifically provided in (or by
way of recoupment of matured and liquidated obligations of Landlord under) this
Lease, be paid without offset, recoupment or deduction in lawful money of the
United States of America to Landlord at Landlord’s Address for Payment of Rent
as set forth in the Basic Lease Information, or to such other person or at such
other place as Landlord may from time to time designate. All other Rent items
will be billed no more frequently than monthly, and will be included in one
monthly statement.

 

(d)                                 Rental Taxes. Tenant shall pay to Landlord
with each installment of Monthly Base Rent, Operating Expenses, Parking Fees,
Taxes, Additional Rent, or other Rent, the amount of any gross receipts,
transaction privilege, sales or similar tax (“Rental Tax”), exclusive of any
state or federal franchise tax or personal or corporate income tax measured by
the income of Landlord, payable by Landlord on account of this Lease or Tenant’s
payment of such items to, or on behalf of, Landlord.

 

(e)                                  Late Charge & Interest. If any payment of
Rent is not received by Landlord within five (5) Business Days after its due
date, Tenant shall pay to Landlord as a late charge (“Late Charge”) a sum equal
to five percent (5%) of the late payment. A late charge shall not be imposed
more than once on any particular installment not paid when due, but imposition
of a late charge on any payment not made when due does not eliminate late
charges imposed on other payments not made when due or preclude imposition of a
late charge on any other

 

10

--------------------------------------------------------------------------------


 

payments not made when due. To the extent the payment of any sums by either
Landlord or Tenant under this Lease require or permit the imposition of
interest, the interest rate charged (“Interest Rate”) shall be fifteen percent
(15%) per annum.

 

4.                                      Security Deposit. INTENTIONALLY OMITTED.

 

5.                                      Tenant Improvements & Alterations. The
Parties shall perform their respective obligations with respect to design and
construction of any improvements to be constructed and installed in the Premises
(“Tenant Improvements”), as provided in the Tenant Improvement Rider. Except for
any Tenant Improvements to be constructed by Landlord or Tenant as provided in
this Lease or the Tenant Improvement Rider, Tenant shall not make any
alterations, improvements or similar structural or non-structural changes to the
Premises (“Alterations”), without Landlord’s prior consent, which consent shall
not be unreasonably withheld, conditioned or delayed; provided, however, that
Tenant shall not be required to obtain Landlord’s prior consent for interior
nonstructural changes with a total project cost under $30,000. Any Alterations
shall be completed by Tenant at Tenant’s sole cost and expense: (i) with due
diligence, in a lien free, good and workmanlike manner, using good materials;
(ii) in compliance with plans and specifications approved by Landlord, if
applicable, which approval shall not be unreasonably withheld, conditioned or
delayed; (iii) in compliance with any construction rules and regulations which
have then been promulgated uniformly and in good faith and communicated by
Landlord to Tenant; (iv) in accordance with all applicable Laws (including all
work, whether structural or non-structural, inside or outside the Premises,
required to comply fully with all applicable Laws and necessitated by Tenant’s
work); and (v) subject to the conditions set forth in the following sentence
which Landlord may in Landlord’s reasonable discretion impose at the time of
giving the consent. The conditions permissibly imposed by Landlord shall be
limited to requirements for Tenant to: (i) provide payment or performance bonds
or additional insurance (from Tenant or Tenant’s contractors or design
professionals, if the cost of work undertaken as a single project exceeds
$75,000.00 and if Landlord would require such bonds or insurance if the
contractors or professionals were retained by Landlord); (ii) use contractors or
subcontractors approved by Landlord, which approval shall not be unreasonably
withheld or delayed (or withheld without a written explanation of the reason
therefor); and (iii) remove all or part of the Alterations (except Tenant
Improvements or Alterations paid for in whole or in part by Landlord) within
thirty (30) days after expiration or termination of the Term, as specifically
designated by Landlord at the time the Alterations are approved, or such
Alterations will then become the property of Landlord and remain in the
Premises. If any work outside the Premises, or any work on or adjustment to any
of the Building systems, is required in connection with or as a result of
Tenant’s Alterations, such work shall be performed at Tenant’s expense by
contractors designated by Tenant but approved by Landlord, which approval shall
not be unreasonably withheld, conditioned or delayed. Landlord’s right to review
and approve (or withhold approval of) Tenant’s plans, drawings, specifications,
contractors and other aspects of construction work for any Alterations proposed
by Tenant is intended solely to protect Landlord, the Project and Landlord’s
interests in the Project, and Landlord shall not withhold, condition or delay
any such approval or any consent for any other reason. No approval or consent by
Landlord shall be deemed or construed to be a representation or warranty by
Landlord as to the adequacy, sufficiency, fitness or suitability thereof or
compliance thereof with applicable Laws or other requirements. In addition to
any Alteration paid for in whole or in part by Landlord, and subject to the
following sentence, all Alterations which would be

 

11

--------------------------------------------------------------------------------


 

fixtures under Arizona law if Tenant owned fee title to the Project shall upon
installation become part of the Building and be the property of Landlord. Tenant
may from time to time replace any Alterations upon satisfaction of all
applicable requirements of this Section 5, provided that if any Alterations so
replaced are the property of Landlord the replacement Alterations shall also be
the property of Landlord.

 

6.                                      Use of Premises. Tenant shall use and
occupy the Premises for general office purposes related to the operation of a
residential construction and other administrative support services and for no
other purpose without Landlord’s prior consent. Tenant, at its expense, shall
comply with the laws, rules and regulations of any federal, state or municipal
authority, or the Arizona Fire Underwriters Rating Bureau, or with any notice
from any public officer pursuant to law, or with any notice from any insurance
company pertaining to Tenant’s occupancy or use of the Premises. Tenant shall
immediately discontinue any use of the Premises which is declared by any
governmental authority having jurisdiction to be in violation of law or the
certificate of occupancy for the Building or the Premises. Tenant will not use
or permit the Premises to be used for any purposes that interfere with the use
and enjoyment of the Building by Landlord or the other tenants, or which, in
Landlord’s reasonable discretion, impair the reputation of the Building.

 

Tenant shall not do, or permit anything to be done in the Premises, or bring or
keep anything therein, which will in any way increase the rate of fire insurance
on the Building, or violate, invalidate or conflict with fire insurance policies
on the Building, fixtures or on property kept therein; provided, however, that
Tenant’s normal conduct of its business shall not violate this paragraph.

 

Tenant and Tenant’s employees and agents shall not handle, use, manufacture,
store, release or dispose of any oil, petroleum or chemical liquids or solids,
liquid or gaseous products or any hazardous waste or hazardous substance
(collectively, “Hazardous Materials”), as those terms are used in the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
or in any other federal, state or local law governing hazardous substances
(collectively, “Act”), as such laws may be amended from time to time at, upon,
under or within the Premises or the Building or the land on which it is built,
or into the plumbing or sewer or water system servicing the Premises or the
Building, nor shall Tenant, its employees or agents cause or permit the
discharge, spillage, uncontrolled loss, seepage or filtration of any Hazardous
Materials at, upon, under or within the Premises or the Building or the land or
into the plumbing or sewer or water system servicing the same. Tenant shall
comply in all respects with the requirements of the Act and related regulations,
and shall notify Landlord immediately if Tenant discovers any Hazardous
Materials at, upon, under or within the Premises or the Building or the land.
Notwithstanding the foregoing, normal quantities and use of those Hazardous
Materials customarily used in the conduct of general office activities, such as
copier fluids and cleaning supplies, may be used and stored at the Premises
without Landlord’s prior consent.

 

Tenant shall indemnify Landlord against all costs, expenses, liabilities,
losses, damages, injunctions, suits, fines, penalties, claims, and demands,
including reasonable attorneys’ fees, arising out of any violation of, or
default with respect to, the covenants of this Section 6. The provisions of this
Section 6 shall survive the expiration or early termination of the Term.

 

12

--------------------------------------------------------------------------------


 

7.                                           Rules & Regulations. The Parties
shall be bound by and comply with: (i) the rules and regulations attached to
this Lease as Exhibit C to the extent those rules and regulations are not in
conflict with any term or provision of this Lease; and (ii) any reasonable
rules and regulations adopted by Landlord for all tenants of the Building after
the Effective Date, but only to the extent such rules and regulations are:
(a) reasonably designed for the safety, care, order or cleanliness of the Common
Areas; (b) do not unreasonably and materially interfere with Tenant’s conduct of
its business or Tenant’s use and enjoyment of the Premises, the Parking
Facilities and the Common Areas; (c) do not require the payment of additional
money by Tenant; and (d) are provided to Tenant in writing at least thirty (30)
days prior to the effectiveness of any such rule or regulation (collectively,
“Rules and Regulations”). Landlord shall not be responsible to Tenant or to any
other person for any violation of, or failure to observe, the Rules and
Regulations by any other tenant or other person (except Landlord), provided that
notwithstanding any provision of the Rules and Regulations to the contrary,
Landlord shall not unreasonably or selectively enforce the Rules and Regulations
against Tenant and shall otherwise uniformly enforce all Rules and Regulations
among tenants of the Building.

 

8.                                           Subletting & Assignment.

 

(a)                                 Consent. Tenant will not transfer or assign
this Lease, or sublet the Premises or any part thereof or transfer possession or
occupancy of the Premises to any person, firm or corporation other than a Tenant
Affiliate without the prior written consent of Landlord, which consent shall not
be unreasonably withheld, conditioned or delayed (collectively, “Permitted
Transfer”). Tenant may transfer or assign this Lease, or sublet the Premises or
any part thereof or transfer possession or occupancy of the Premises without
Landlord’s consent if the transfer or assignment is to a Tenant Affiliate and
such Tenant Affiliate’s intended use of the Premises and credit is comparable to
Tenant. A sale, transfer, assignment or other conveyance of more than a
fifty-one percent (51%) ownership interest in Tenant in a single or series of
related transactions to a party other than a Tenant Affiliate shall be an
assignment for purposes of this Section 8. The term, “Tenant Affiliate” shall
mean any entity controlling, controlled by or under common control with Tenant
or a successor to Tenant by reason of merger, consolidation or other form of
reorganization, conversion to a different form of entity or acquisition of
substantially all of the assets of Tenant as a going concern. Any net profits
derived from an assignment or sublease to an approved third party will be split
between Landlord and Tenant on a 50/50 basis. As used in this Paragraph 8(a),
the term “net profits” shall mean: (i) the total consideration paid by the
assignee or subtenant for use of the Premises; less (ii) the Rent due under this
Lease for the corresponding period. With respect to a Permitted Transfer to an
approved third party which is an assignment of the Lease, Tenant’s interest in
net profits (if any) will only arise from, or relate to, income derived with
respect to the original Premises during the Base Term or any Renewal Term(s).

 

(b)                                 Tenant Liability. Unless expressly released
by Landlord, if there is any assignment or Permitted Transfer of this Lease or
subletting of the Premises, Tenant shall remain liable to Landlord for payment
of the Rent and any other amounts due to Landlord under this Lease and all other
covenants and conditions of Tenant contained in this Lease.

 

13

--------------------------------------------------------------------------------


 

(c)                                  Sale of Premises or Assignment by Landlord.
The term “Landlord” as used in this Lease shall mean the owner of the Project at
the time in question. If there is a transfer (whether voluntary or involuntary)
by such owner of its interest in the Project, such owner shall thereupon be
released and discharged from all covenants and obligations of the Lease
thereafter accruing (but not from liability for any uncured Default existing on
the date of transfer) if: (i) the new owner expressly agrees in writing to
assume all of Landlord’s obligations under this Lease; and (ii) any Tenant funds
that Landlord is holding are delivered to the new owner.

 

9.                                      Services & Utilities.

 

(a)                                 Building Standard Services & Utilities.
Landlord shall, at Landlord’s expense and as a component of the Operating
Expenses, furnish to the Premises: (i) reasonable amounts of heat, ventilation
and air-conditioning to maintain temperatures for comfortable use and occupancy
of the Premises during all Standard HVAC Hours specified in the Basic Lease
Information (“Standard HVAC Hours”); (ii) electricity at all times that provides
electric current in reasonable amounts for all normal office and administrative
purposes (which shall be 7.5 watts per square foot of Rentable Area);
(iii) janitorial and trash removal services each Sunday through Thursday (except
public holidays) after 6:30 p.m.; (iv) automatic passenger elevator service at
all times on a non-exclusive basis through the elevator located in the
Building’s lobby; (v) hot and cold running water at all times sufficient for
drinking, lavatory, toilet and ordinary cleaning purposes to be drawn from
approved fixtures in the Premises; (vi) building standard fluorescent lamp,
lighting tube, bulb and lamp ballast replacement; (vii) perimeter window
washing, inside and out, at least twice each year; (viii) extermination and pest
control when and as reasonably required; (ix) maintenance of all Common Areas,
including cleaning, HVAC, illumination, signage, lawn care and landscaping
maintenance; (x) Common Area toilet room supplies; (xi) maintenance, lighting,
cleaning and striping of the Parking Facilities; and (xii) high-speed internet
services provided by Qwest or an equivalent. All services described in the
preceding sentence shall be at least consistent with those customarily furnished
in Class A low-rise office buildings in Scottsdale, Arizona. Any cable,
internet, phone or fiber use fees or similar charges applicable to Tenant or the
Premises shall be billed to, and paid separately by, Tenant. Any additional
utilities or services that Landlord may agree to provide (including lamp or tube
replacement for other than building standard lighting fixtures) shall be at
Tenant’s sole expense.

 

(b)                                 Additional Services. Landlord shall furnish
HVAC services at times other than Standard HVAC Hours, which Tenant may obtain
by operating thermostats or other controls for distinct zones in the Premises.
Tenant, in addition to all other amounts due under this Lease, shall pay
Landlord for excess HVAC services based on an hourly basis at the rate of $5.00
per hour per zone. Landlord may, at Landlord’s sole discretion, have the
Premises separately metered for electricity, in which case Tenant shall not be
required to pay a separate fee for using HVAC services at times other than
Standard HVAC Hours, and the total electrical expense for the Premises shall be
deemed to be an Operating Expense for which Tenant is entirely responsible
pursuant to Paragraph 3(b)(ii)(A), above.

 

(c)                                  Interruption of Service. In no event shall
Landlord be liable to Tenant for any interruption or failure in the supply of
any utilities (including, without limitation, cable, phone and /or fiber) to the
Premises. Landlord reserves the right to interrupt service of the heat,
plumbing, air conditioning, cooling, electric, and sewer and water systems, when
reasonably

 

14

--------------------------------------------------------------------------------


 

necessary, by reason of accident, or of repairs, alterations or improvements
which in the good faith judgment of Landlord are desirable or necessary to be
made, until such repairs, alterations or improvements shall have been completed;
and Landlord shall have no responsibility or liability for failure to supply
heat, plumbing, air conditioning, cooling, electric, and sewer and water
service, or other service or act for the benefit of Tenant, when prevented from
so doing by Force Majeure or by orders or regulations of any federal, state,
county, or municipal authority (Landlord and Tenant shall each adhere to and
abide by such orders and regulations without any reduction in rent or in any of
Tenant’s other obligations hereunder), and Tenant agrees that Tenant shall have
no claim for damages nor shall there be any abatement of Annual Base Rent if any
of said systems or service shall be discontinued or shall fail to function for
any reason other than Landlord’s negligence or failure to perform its
obligations under this Lease. Landlord shall use commercially reasonable efforts
to notify Tenant, in advance, of any planned interruptions and to minimize
interference with Tenant’s business.

 

(d)                                 Excessive Electrical Usage. Tenant will not
install or operate in the Premises any heavy duty electrical equipment or
machinery which is inconsistent with office electrical equipment or machinery
typically used by tenants within Class A low-rise office buildings in
Scottsdale, Arizona, without obtaining the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed..

 

10.                               Maintenance & Repairs.

 

(a)                            Landlord shall maintain or cause to be maintained
in reasonably good order, condition and repair, all structural portions of the
roof, foundations, floors, and exterior walls of the Building, all Building
systems and all public and Common Areas of the Project (including, without
limitation, the Parking Facilities, elevators and Common Area restrooms,
building standard electrical, lighting, mechanical, plumbing, heating, air
conditioning systems, and building standard fluorescent light bulbs) in a manner
comparable with other Class A low-rise office buildings in Scottsdale, Arizona;
provided, however, that Tenant shall pay the cost of repairs for any physical
damage to the Project or the Premises occasioned by the misuse or primary
negligence of Tenant or Tenant’s employees, agents or invitees, to the extent
(if any) not covered by Landlord’s property insurance or the insurance Landlord
is required to carry pursuant to this Lease. Tenant shall promptly report in
writing to Landlord any defective condition actually known to Tenant which
Landlord is required to repair. All repairs, replacements and maintenance
required of Landlord shall be made: (i) within a reasonable time (depending on
the nature of the repair, replacement or maintenance required) after receiving
notice from Tenant or having actual knowledge, without duty of inquiry, of the
need for such repair, replacement or maintenance; and (ii) in a manner that does
not unreasonably interfere with Tenant’s ability to conduct Tenant’s business in
the Premises. To any extent that Tenant’s ability to use and enjoy the Premises
is impaired by Landlord’s breach of the preceding sentence, Tenant shall receive
a proportionate abatement of Rent for the period of such impairment.

 

(b)                            Tenant will keep the Premises and the fixtures
and equipment therein in reasonably good order and condition, normal wear and
tear excepted. During the Term, and subject to Landlord’s cleaning, repair and
maintenance obligations, Tenant at Tenant’s expense, but under the good faith
direction of Landlord, shall repair and maintain the interior of the

 

15

--------------------------------------------------------------------------------


 

Premises, including the interior walls, floor coverings, ceiling (ceiling tiles
and grid), interior Tenant Improvements and any appliances (including
dishwashers, hot water heaters and garbage disposals) in the Premises, and keep
the Premises in a clean, safe and orderly condition.

 

(c)                                  Subject to the requirements of this Lease,
Landlord reserves the right at any time and from time to time, without the same
constituting an actual or constructive eviction and without incurring any
liability to Tenant or otherwise affecting Tenant’s obligations under this
Lease, to make changes, alterations, additions, deletions, improvements,
repairs, relocations or replacements in or to the Building and the fixtures and
equipment thereof, as well as in or to the street entrances, halls, passages,
stairways and other Common Areas, and to change the name by which the Building
is commonly known and/or the Building’s address. Landlord reserves the right
from time to time to install, use, maintain, repair and replace pipes, ducts,
conduits, wires and appurtenant meters and equipment for service to other parts
of the Building, above the ceiling surfaces, below the floor surfaces, within
the walls and in the central core areas, and to relocate any pipes, ducts,
conduits, wires and appurtenant meters and equipment included in the Premises
which are located in the Premises or located elsewhere outside the Premises.
Nothing contained in this paragraph shall be deemed to relieve Tenant of any
duty, obligation or liability with respect to making any repair, replacement or
improvement or complying with any law, order or requirement of any government or
other authority and nothing contained herein shall be deemed or construed to
impose upon Landlord any obligation, responsibility or liability whatsoever, for
the care, supervision or repair of the Building, or any part thereof, other than
as expressly provided in this Lease.

 

(d)                                 Except as otherwise expressly provided in
this Lease, any and all injury, breakage or damage of any type whatsoever to the
Premises or to other portions of the Building, arising from any act or omission
of Tenant or its agents, employees, licensees, invitees or contractors, shall be
repaired by Landlord at the sole expense of Tenant (net of insurance proceeds
received by Landlord). Tenant shall reimburse Landlord for the costs of such
repairs within ten (10) Business Days of receipt of written notice from Landlord
of such costs. This provision shall be construed as an additional remedy granted
to Landlord and not in limitation of any other rights and remedies which
Landlord may have.

 

11.                               Signs & Advertisements.

 

(a)                                 Landlord agrees to display, at Tenant’s sole
cost and expense (subject to Tenant’s right to use the Allowance for such
costs), Tenant’s name on the Building directory or directories in the size and
style or lettering typically used by Landlord. The number of individual names
listed on the Building directory or directories shall be subject to such
reasonable limitation as shall be established from time to time by Landlord.
Tenant may install Building standard suite entry signage at the entrance to the
Premises, at Tenant’s sole cost and expense (subject to Tenant’s right to use
the Allowance for such costs).

 

(b)                                 Except as set forth in Paragraph 11(c), no
sign, advertisement or notice shall be inscribed, painted, affixed or displayed
on any part of the outside or the inside of the Building, or inside of the
Premises where it may be visible from outside or from the public areas of the
Building, except with Landlord’s prior written consent and then only in such
location,

 

16

--------------------------------------------------------------------------------


 

number, size, color and style (i.e., Building standard lettering) as is
authorized by Landlord. If any such sign, advertisement or notice is exhibited
without first obtaining Landlord’s written consent, Landlord shall have the
right to remove same, and Tenant shall be liable for any and all expenses
incurred by Landlord in connection with said removal.

 

(c)                                  Tenant shall be permitted one (1) sign on
the exterior of the Building (“Building Sign”), at Tenant’s sole cost and
expense (subject to Tenant’s right to use the Allowance for such costs), in a
location to be reasonably determined by Landlord. The size of the Building Sign
shall not exceed the maximum permitted by the City of Scottsdale, and any
applicable owner’s association. The right to a Building Sign is personal to
Tenant. The location, design, and other specifications of the Building Sign
shall be consistent with Landlord’s comprehensive sign plan, subject to the
reasonable approval of Landlord, the City of Scottsdale and any applicable
owner’s association.

 

(d)                                 Landlord shall have the right to prohibit
any published advertisement of Tenant which in Landlord’s good faith opinion
tends to impair the image or reputation of the Building or its desirability as a
Class A office building. Upon written notice from Landlord, Tenant shall
immediately refrain from and discontinue any such advertisement.

 

12.                               Excessive Floor Load. Landlord shall have the
right to prescribe the weight and method of installation and position of safes,
filing facilities or other heavy fixtures or equipment. Tenant will not, without
Landlord’s prior written approval, install in the Premises any fixtures,
equipment or machinery that will place a load upon the floor exceeding the
designed floor load capacity. Tenant shall be liable for all damage (other than
normal and reasonable wear and tear) done to the Building by installing or
removing a safe or any other article of Tenant’s office equipment, or due to its
being in the Premises.

 

13.                               Moving & Deliveries. Except upon initial
move-in and move-out, no freight, furniture or other bulky matter of any
description shall be received into the Building or carried in the elevators,
without Landlord’s prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Tenant shall promptly remove from
the public areas within or adjacent to the Building any of Tenant’s property
delivered or deposited there, and shall be responsible for any damage to the
Building or the Premises caused by its moving and deliveries.

 

14.                               Parking Facilities.

 

(a)                                 Uncovered Parking. Landlord will at all
times during the Term maintain a minimum of fifty-three (53) uncovered,
unreserved parking spaces (“General Parking Spaces”) on the Property which will
be available for Tenant’s nonexclusive use. The parking fee (“Parking Fee”) for
each General Parking Space are included in the Monthly Base Rent.

 

(b)                                 Covered Reserved Parking. Landlord will at
all times during the Term maintain a minimum of fifty-three (53) covered
reserved parking spaces (“Covered Reserved Parking Spaces”) for Tenant’s
exclusive use. At any time during the Term, Tenant shall have the ongoing right
to lease an additional thirteen (13) Covered Reserved Parking Spaces
(“Additional Covered Reserved Parking Spaces”) by providing Landlord with one
(1) full calendar month

 

17

--------------------------------------------------------------------------------


 

prior written notice; provided, however, Tenant shall also have the ongoing
right during to the Term to discontinue leasing the Additional Covered Reserved
Parking Spaces two times per year by providing Landlord with one (1) full
calendar month prior written notice. On the Commencement Date, Tenant shall
commence payment of a Parking Fee for each Covered Reserved Parking Space
provided to Tenant at the rate of $50.00 per space per month plus any applicable
Rental Tax. Such rate shall remain fixed throughout for the term of this Lease.
All Parking Fees shall be payable, in advance and without demand, together with
each installment of Monthly Base Rent.

 

(c)                                  General. The General Parking Spaces and the
Covered Reserved Parking Spaces shall be referred to collectively in this Lease
as the “Parking Facilities.” The Parking Facilities shall include, as
applicable, Tenant’s Proportionate Share of: (i) handicapped General Parking
Spaces; (ii) handicapped Covered Reserved Parking Spaces; (iii) visitor General
Parking Spaces; and (iv) visitor Covered Reserved Parking Spaces, located at the
Property. Tenant shall not use any Parking Facilities or other parking or
storage areas in the Project for the overnight storage of vehicles. It is
understood and agreed that Landlord assumes no responsibility, and shall not be
held liable, for any damage or loss to any automobiles parked in the Parking
Facilities or to any personal property located therein, or for any injury
sustained by any person in or about the Parking Facilities.

 

15.                               Access.

 

(a)                                 Access to Building & Common Areas. Tenant
shall have access to the Building and the Common Areas twenty-four (24) hours
per day, seven (7) days per week, by means of a key or an electronic security
system. Tenant shall, upon termination of the Lease, return to Landlord all keys
to the Building. Landlord reserves the right to require a refundable deposit on
Building keys and security access cards, which deposit shall be returned to
Tenant at the time such keys and cards are returned to Landlord. Additional keys
or security access cards required by Tenant for any reason will be provided upon
Tenant’s payment of a fee as reasonably determined by Landlord. If Tenant
installs separate or replacement locks or access devices on or within the
Premises, Tenant shall promptly provide Landlord with all necessary keys, access
cards and access codes in order to insure that Landlord has and maintains access
to the Premises as otherwise provided in this Lease.

 

(b)                                 Landlord’s Access to Premises. Landlord, its
agents, employees and contractors shall have the right to enter the Premises at
all reasonable times, including emergencies determined by Landlord: (a) to make
inspections or to make repairs to the Premises or other premises as Landlord may
deem necessary; (b) to perform nightly cleaning of the Premises (notice and
Tenant representative not required); (c) to exhibit the Premises to prospective
tenants during the last six (6) months of the Term; (d) to install signage on
the exterior of the Building for other tenants; (e) to access Building common
rooms (i.e. electric, mechanical, telecommunications, etc.) and (f) for any
purpose whatsoever relating to the safety, protection or preservation of the
Building. Landlord shall be required to give Tenant twenty-four (24) hour
advance notice (which may be verbal) prior to entering the Premises; provided,
however, Landlord shall not be required to give Tenant notice for access to
Premises to perform nightly cleaning and for emergencies determined by Landlord.
Landlord shall use reasonable efforts to minimize interference to Tenant’s
business when making repairs or otherwise accessing

 

18

--------------------------------------------------------------------------------


 

the Premises pursuant to the terms of this Lease, but Landlord shall not be
required to perform the repairs at any time other than during normal working
hours.

 

(c)                                  Restricted Access. No additional locks,
other devices or systems, including without limitation alarm systems, which
would restrict access to the Premises shall be placed upon any doors without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed. Notwithstanding the foregoing, Tenant may, at
its sole cost, install a card key access system for the Premises, so long as
Landlord is provided with at least two (2) access card keys for such system.
Tenant will keep such system in good operating condition and repair, the cost of
which will be Tenant’s sole responsibility. Unless access to the Premises is
provided during the hours when cleaning service is normally rendered, Landlord
shall not be responsible for providing such service to the Premises or to those
portions thereof which are inaccessible. Such inability by Landlord to provide
cleaning service to inaccessible areas shall not entitle Tenant to any
adjustment in Rent.

 

16.                               Liability.

 

(a)                                 Personal Property. All personal property of
Tenant (including but not limited to furniture, equipment, trade fixtures and
merchandise) located in the Premises or in the Building shall be at the sole
risk of Tenant. Landlord, its agents and employees shall not be liable for any
damage thereto, unless such damage is directly attributable to the negligent or
willful acts of Landlord, its agents or employees. Landlord, its agents and
employees shall not be liable for any accident or damage to property of Tenant
resulting from the use or operation of elevators or of the heating, cooling,
electrical or plumbing apparatus, unless caused by and due to the negligent or
willful acts of Landlord, its agents or employees. Tenant hereby expressly
releases Landlord, its agents and employees from any liability incurred or
claimed by reason of damage to Tenant’s property except for damage caused by the
negligence or willful misconduct of Landlord, its agents or employees. Landlord,
its agents and employees shall not be liable in damages, nor shall this Lease be
affected, for conditions arising or resulting, and which affect the Building,
due to construction on contiguous premises.

 

(b)                                 Criminal Acts of Third Parties. Landlord,
its agents and employees shall not be liable in any manner to Tenant, its
agents, employees, licensees or invitees for any injury or damage to Tenant,
Tenant’s agents, employees, licensees or invitees or their property caused by
the criminal or intentional misconduct of third parties unless such injury or
damage is the proximate result of Landlord’s breach of any term or provision of
this Lease, or the negligence or willful misconduct of Landlord, its agents or
employees.

 

(c)                                  Tenant Indemnity. Subject to the terms and
conditions otherwise set forth in this Lease, Tenant shall indemnify Landlord,
Landlord’s property manager, and their respective owners, members, employees and
agents, and save them harmless from and against any and all claims, actions,
damages, liabilities and expense in connection with loss of life, personal
injury and/or damage to property arising from or out of any occurrence in, upon
or at the Premises (and/or the Common Areas) if proximately caused by and due to
the negligence or willful misconduct of Tenant, its agents or employees, or the
occupancy or use by Tenant of the Premises (and/or the Common Areas), or
occasioned wholly or in part by any act or omission of Tenant, its agents,
employees, contractors, invitees or licensees unless proximately caused by

 

19

--------------------------------------------------------------------------------


 

and due to the negligent or willful acts of Landlord, its agents or employees.
If Landlord, the property manager, or their respective agents or employees
shall, without fault on its or their part, be made a party to any litigation
commenced by or against Tenant, then Tenant shall protect and hold the same
harmless and shall pay all costs, expenses and reasonable attorneys’ fees
incurred or paid in connection with such litigation.

 

(d)                                 Landlord Indemnity. Subject to the terms and
conditions otherwise set forth in this Lease, Landlord shall indemnify Tenant,
and Tenant’s respective shareholders, officers, directors, employees and agents
and save them harmless from and against any and all claims, actions, damages,
liabilities and expenses in connection with loss of life, personal injury and/or
damage to property arising from or out of the occurrence in, upon or at the
Premises and/or the Common Areas, or the occupancy or use by Landlord of the
Premises and/or the Common Areas or any part thereof, or occasioned wholly or in
part by any act or omission of Landlord, its agents, employees, contractors,
invitees or licensees. If Tenant or its respective agents or employees shall,
without fault on its or their part, be made a party to any litigation commenced
by or against Landlord, then Landlord shall protect and hold the same harmless
and shall pay all costs, expenses and reasonable attorneys’ fees incurred or
paid in connection with such litigation.

 

17.                               Insurance.

 

(a)                                 Liability Insurance. Each Party shall
maintain in full force throughout the Term commercial general liability
insurance providing coverage on an occurrence form basis with limits of not less
than Two Million Dollars ($2,000,000.00) each occurrence for bodily injury and
property damage combined and Two Million Dollars ($2,000,000.00) annual general
aggregate coverage. Each Party’s liability insurance policy or policies shall:
(i) include premises liability broad form property damage coverage and personal
injury coverage; (ii) provide that the insurance company has the duty to defend
all insureds under the policy; (iii) provide that defense costs are paid in
addition to and do not deplete any of the policy limits; (iv) cover liabilities
arising out of or incurred in connection with the Premises or the Project, as
applicable; and (v) extend coverage to cover liability for the actions of each
Party’s employees, agents and invitees. Each policy of liability insurance
required by this Section 17 shall: (i) contain a cross liability endorsement or
separation of insureds clause; (ii) provide that any waiver of subrogation
rights or release prior to a loss does not void coverage; (iii) provide that it
is primary to and not contributing with, any policy of insurance carried by the
other Party covering the same loss; (iv) provide that any failure to comply with
the reporting provisions shall not affect coverage provided to the other Party;
and (v) name the non-procuring Party, and the Property Manager identified in the
Basic Lease Information (“Property Manager”), and such other parties in interest
as the non-procuring Party may from time to time reasonably designate to the
procuring Party in writing, as additional insureds. Such additional insureds
shall be provided at least the same extent of coverage as is provided to the
procuring Party under such policies.

 

(b)                                 Property Insurance. Each Party shall at all
times maintain in effect with respect to its personal property at the Project
(including, with respect to Tenant, any Alterations and trade fixtures owned by
Tenant), commercial property insurance providing coverage, on an “all risk” or
“special form” basis, in an amount equal to at least 90% of the full replacement
cost of

 

20

--------------------------------------------------------------------------------


 

the covered property. Either Party may carry such insurance under a blanket
policy, provided that such policy provides coverage equivalent to a separate
policy. During the Term, the proceeds from any such policies of insurance
relating to losses incurred with respect to the Project shall be used for the
repair or replacement of the property so insured. In each case, the
non-procuring Party shall be provided coverage under such insurance to the
extent of its insurable interest (if any) and, if requested by the non-procuring
Party, both Landlord and Tenant shall sign all documents reasonably necessary or
proper in connection with the settlement of any claim or loss under such
insurance. Landlord will have no obligation to carry insurance on any
Alterations or on Tenant’s trade fixtures or personal property, and Tenant will
have no obligation to carry insurance on any of Landlord’s personal property.

 

(c)                                  Building Insurance. Landlord shall maintain
in effect insurance on the Building and Parking Facilities and Tenant
Improvements with responsible insurers, on an “all risk” or “special form”
basis, insuring the Building and Parking Facilities and Tenant Improvements in
the amount of the full replacement cost thereof, excluding land. The insurance
shall include an extended coverage endorsement of the kind required by an
institutional lender to repair and restore the Building (including the Tenant
Improvements) and the Parking Facilities. Landlord may, but shall not be
obligated to, carry insurance against additional perils and/or in greater
amounts, provided that any such additional insurance is of a type and amount
carried by owners of comparable Class A office space in the Scottsdale
metropolitan area. Landlord’s liability coverage on the Common Areas will insure
Tenant against liability for the acts or omissions of Landlord and its
employees, agents and representatives.

 

(d)                                 Requirements For All Policies. Each policy
of insurance required under this Section 17 shall: (i) be in a form, and written
by an insurer, reasonably acceptable to the non-procuring Party; (ii) be
maintained at the procuring Party’s sole cost and expense; and (iii) require at
least thirty (30) days’ (or such lesser period as is reasonably available)
written notice to the non- procuring Party prior to any cancellation, nonrenewal
or modification of insurance coverage. All insurance companies issuing such
policies shall be admitted carriers licensed to do business in Arizona. Each
Party shall provide to the other, upon request, evidence that the insurance
required to be carried by it pursuant to this Section 17, including any
endorsement effecting additional insured status, is in full force and effect and
that premiums therefor have been paid.

 

(e)                                  Updating Coverage. The amounts of insurance
required by this Section 17 shall be reviewed and revised, three years after the
Commencement Date and each three years thereafter, to maintain approximately the
same level of coverage that exists on the Commencement Date, considering the
coverage then carried by prudent landlords and tenants for Class A low-rise
office buildings in Scottsdale, Arizona.

 

(f)                                   Proof of Insurance. Prior to occupancy of
the Premises by Tenant, and not less than thirty (30) days prior to expiration
of any policy thereafter, each Party shall furnish to the other Party reasonably
acceptable proof of insurance reflecting that the insurance required by this
Section 17 is in force, accompanied by an endorsement showing the required
additional insureds reasonably requested by the other Party. Such proof may
consist of a certificate or a certified copy of each insurance policy required
to be in force at any time pursuant to the requirements of this Lease.

 

21

--------------------------------------------------------------------------------


 

(g)                                  Notice of Fire and Accident. Tenant shall
give Landlord prompt notice in case of fire, theft, or accidents in the
Premises, and in case of fire, theft or accidents in the Building if involving
Tenant, its agents, employees or invitees.

 

(h)                                 Waiver of Subrogation. Neither Landlord nor
Tenant shall be liable (by way of subrogation or otherwise) to the other party
(or to any insurance company insuring the other party) for any loss or damage to
the Premises or to the property of either party covered by insurance to the
extent of such insurance and all casualty insurance and other insurance carried
either by Landlord or Tenant covering losses arising out of destruction or
damage to the Premises or its contents or to other portions of the Building
shall provide for a waiver of subrogation against Landlord and Tenant
respectively on the part of the insurance company, and Landlord and Tenant
mutually waive all right of recovery against each other, their agents, or
employees for any loss, damage or injury of any nature whatsoever to property or
person for which either party is required by this Lease to carry insurance.

 

18.                               Damage by Casualty.

 

(a)                                 Fire or Casualty Damage. If there is damage
or destruction of the Premises by fire or any other casualty, this Lease shall
not be terminated, except as provided in Paragraph 18(c), but the Premises shall
be promptly and fully repaired and restored by Landlord to the extent of
available insurance proceeds.

 

(b)                                 Untenantability. If the condition referred
to in Paragraph 18(a) is such so as to make the entire Premises untenantable,
then the rent which Tenant is obligated to pay hereunder shall abate as of the
date of the occurrence until the Premises have been fully and completely
restored by Landlord. If the Premises are partially damaged or destroyed, then
during the period until Landlord completes restoration of the damaged portion of
the Premises, Tenant shall be required to pay rent covering only that part of
the Premises that it is able to occupy, based on the Rentable Area of the
Premises that can be occupied compared to the total Rentable Area of the
Premises. Any repair or restoration to be performed by Landlord under this
Section 18 shall be limited to those portions of the Premises which were
constructed by Landlord or are Landlord’s responsibility to maintain or repair.
Tenant, at its own expense, shall repair or replace its furniture, trade
fixtures, equipment, personal property and other items belonging to Tenant, and
any leasehold improvements constructed by Tenant, which are damaged or destroyed
by fire or other casualty. Except as hereinabove set forth, no compensation, or
claim, or diminution of rent will be allowed or paid by Landlord, by reason of
inconvenience, annoyance, or injury to business, arising from the necessity of
repairing the Premises or any portion of the Building of which they are a part.

 

(c)                                  Right to Terminate. If the Premises are
substantially or totally destroyed by fire or other casualty so as to be
substantially untenantable, and it shall require more than one hundred twenty
(120) days for Landlord to complete restoration of same, or at the time of the
casualty less than one (1) year remains of the Term, then either Landlord or
Tenant, upon written notice to the other, may terminate this Lease, in which
case the Rent shall be apportioned and paid to the date of said fire or other
casualty. If the Premises are substantially or totally

 

22

--------------------------------------------------------------------------------


 

destroyed by fire or other casualty so as to be substantially untenantable and
neither Party hereto elects to terminate the Lease pursuant to this paragraph,
but Landlord does not timely complete Landlords repair obligations, then Tenant
may elect to terminate this Lease by giving Landlord fifteen (15) days prior
written notice, in which case the Rent shall be apportioned and paid to the
dates of said fire or other casualty.

 

19.                               Condemnation. If the whole or a substantial
part of the Project or the Building shall be taken for any public or
quasi-public purpose by any lawful power or authority by exercise of the right
of appropriation, condemnation or eminent domain, or sold to said authority to
prevent such taking (collectively, a “Taking”), either Landlord or Tenant, by
written notice to the other Party, shall have the right to terminate this Lease
effective as of the date possession is required to be surrendered to said
authority, and Rent shall be apportioned as of that date. For purposes of this
Section 19, a substantial part of the Premises or the Building shall be
considered to have been taken if the taking shall render the Building
commercially impractical or undesirable for Landlord to permit this Lease to
continue or to continue operating the Building. Tenant shall not assert any
claim against Landlord or the taking authority for any compensation arising out
of or related to such taking and Landlord shall be entitled to receive the
entire amount of any award without deduction for any estate or interest of
Tenant. If neither Landlord nor Tenant elects to terminate this Lease, the
Annual Base Rent and Additional Rent payable by Tenant pursuant to Section 3
shall be adjusted (based on the ratio that the number of square feet of Rentable
Area taken from the Premises bears to the number of square feet of Rentable Area
in the Premises immediately prior to such taking) as of the date possession is
required to be surrendered to said authority. Nothing contained in this
Section 19 shall be deemed to give Landlord any interest in any award made to
Tenant for the taking of personal property, fixtures or the leasehold interest
belonging to Tenant, as long as such award is made in addition to and separately
stated from any award made to Landlord for the Premises and the Building or any
loss of income associated with the condemnation. Landlord shall have no
obligation to contest any taking.

 

20.                               Default & Remedies.

 

(a)                                 Default. Each of the following shall be
deemed a default (“Default”) by Tenant and a breach of this Lease:

 

(i)                                     subject to the provisions of Paragraph
20(b), below, a failure by Tenant to pay any Rent when due if such payment is
not made within three (3) Business Days after Landlord provides written notice
of non-payment to Tenant; or

 

(ii)                                  an assignment of this Lease or subletting
of the Premises in violation of Section 8; or

 

(iii)                               a failure by Tenant to cure or correct any
violation, breach or failure in the observance or performance of any other term,
covenant, agreement or condition of this Lease on the part of Tenant to be
observed or performed, within thirty (30) days after receipt by Tenant of
written notice describing, in reasonable detail, the nature of the Default or,
if such failure cannot reasonably be cured within such thirty (30) day period,
Tenant fails within such

 

23

--------------------------------------------------------------------------------


 

thirty (30) day period to commence, and thereafter to diligently proceed to
completion with, all actions necessary to cure the Default as soon as reasonably
possible; or

 

(iv)                              subject to the provisions of Paragraph 20(c),
below, Tenant’s abandonment of, or suspension of business in, the Premises; or

 

(v)                                 any material and adverse misrepresentation
by Tenant to Landlord in connection with the negotiation and/or execution of
this Lease.

 

(b)                                 Special Default Notice Rule. 
Notwithstanding the provisions of Paragraph 20(a)(i), above, Landlord shall not
be required to provide Tenant with written notice of non-payment more than one
(1) time in any twenty-four (24) month period during the Term. Accordingly, if
Tenant fails to make any Rent payment when due and Landlord provided Tenant
written notice of non-payment of Rent anytime within the prior twenty-four (24)
month period, Landlord shall not be required to provide written notice of
non-payment with respect to that payment and a Default will exist if such
payment is not made within five (5) Business Days following the applicable due
date.

 

(c)                                  Special Suspension of Business Rule.
Notwithstanding the provisions of Paragraph 20(a)(iv), above, Tenant’s
suspension of business in the Premises shall not be a Default if, and so long
as, Tenant maintains the lobby area of the Premises, and any office
space(s) within the Premises that are visible from the Building’s Common Areas,
in a furnished and decorated manner which is consistent with the level of
furnishing and decoration that existed when Tenant occupied the Premises. If
Tenant suspends business in the Premises pursuant to the provisions of this
Paragraph 20(c): (i) Landlord shall have access to the Premises for the purpose
of (A) maintaining lighting during Standard HVAC Hours, and (B) showing the
Premises to prospective tenants or users; (ii) Tenant shall remain liable and
responsible for all Rent and other payments and obligations under the Lease
(including, without limitation, Parking Fees), regardless of use or physical
occupancy; and (iii) Landlord may terminate this Lease upon thirty (30) days
written notice to Tenant, in which case Tenant shall have no further liability
under this Lease, other than as set forth in Section 23, below.

 

(d)                                 Remedies. Upon the occurrence of a Default
by Tenant, Landlord shall be entitled to remedy such default as follows:

 

(i)                                     Landlord shall have the right,
immediately or at any time thereafter, without further notice to Tenant, to
enter the Premises, without terminating this Lease or being guilty of trespass,
and do any and all acts as Landlord may deem reasonably necessary, proper or
convenient to cure such Default, for the account and at the expense of Tenant,
and Tenant agrees to pay to Landlord as Additional Rent all damage and/or
expense reasonably incurred by Landlord in so doing.

 

(ii)                                  Landlord shall have the right to terminate
this Lease and Tenant’s right to possession of the Premises and, with or without
legal process, take possession of the Premises and remove Tenant, any occupant
and any property therefrom, using such force as may be reasonably necessary,
without being guilty of trespass and without relinquishing any right of

 

24

--------------------------------------------------------------------------------


 

Landlord against Tenant. No act or thing done by Landlord shall be deemed to be
an acceptance of a surrender of the Premises unless Landlord shall execute a
written agreement of surrender with Tenant. Tenant’s liability shall not be
terminated by the execution of a new lease of the Premises by Landlord. After
such a dispossession or removal, (1) the Rent and other charges which are the
obligation of Tenant shall be paid up to the date of Landlord’s re-entry,
(2) Landlord may re-let the Premises or any part or parts thereof either in the
name of Landlord or otherwise, for a term or terms which may, at the option of
Landlord, be less than or exceed the period which would otherwise have
constituted the balance of the term of this Lease, and (3) Tenant shall pay to
Landlord any deficiency between the sum of the Rent and other charges due
hereunder plus the reasonable costs of re-letting the Premises (including
broker’s and attorneys’ fees, and the cost of alterations, repairs and
replacements reasonably necessary to re-let the Premises) and the amount of
rents and other charges collected on account of the new lease or leases of the
Premises for each month of the period which would otherwise have constituted the
balance of the term of this Lease (not including any renewal periods, the
commencement of which shall not have occurred prior to such dispossession or
removal). Such deficiency shall be paid by Tenant in monthly installments on the
dates specified in this Lease for payment of Rent, and any suit brought to
collect the amount of the deficiency for any month shall not prejudice in any
way the rights of Landlord to collect the deficiency for any subsequent month by
a similar proceeding. In the alternative, Landlord shall have the right to
exercise all or any of the rights and remedies afforded Landlord under law
including, but not limited to, the right to terminate this Lease and recover
Landlord’s damages incurred as a result thereof. The damages Landlord may
recover against Tenant include, but are not limited to, any Late
Charge(s) otherwise due, the worth at the time of award of the amount by which
the unpaid rent for the balance of the term after the time of award exceeds the
amount of such rental loss for the same period that the Tenant proves could be
reasonably avoided, together with interest on all unpaid sums at the Interest
Rate. Tenant hereby expressly waives any and all rights of redemption granted by
or under any present or future laws if Tenant is being evicted or being
dispossessed for any cause, or in the event of Landlord obtaining possession of
the Premises by reason of the default by Tenant of any of the covenants and
conditions of this Lease.

 

(e)                                  Right of Landlord to Cure Tenant’s Default.
If Tenant defaults in the making of any payment to any third party, or doing any
act required to be made or done by Tenant relating to the Premises, then
Landlord may, but shall not be required to, make such payment or do such act.
The amount of any resulting expense or cost to Landlord, including reasonable
attorneys’ fees, with interest thereon at the Interest Rate, accruing from the
date paid by Landlord, shall be paid by Tenant to Landlord and shall constitute
Additional Rent hereunder, due and payable by Tenant upon receipt of a written
statement of costs from Landlord. The making of such payment or the doing of
such act by Landlord shall not operate to cure Tenant’s default, nor shall it
prevent Landlord from the pursuit of any remedy to which Landlord would
otherwise be entitled.

 

(f)                                   Lien fbr Rent. Upon any Default by Tenant,
Landlord shall have a lien upon the property of Tenant in the Premises for the
amount of any unpaid Rent. In such event, Tenant shall not remove any of
Tenant’s property from the Premises except with the prior written consent of
Landlord, and Landlord shall have the right and privilege, at its option, to
take possession of all property of Tenant in the Premises, to store the same on
the Premises, or to

 

25

--------------------------------------------------------------------------------


 

remove it and store it in such place as may be selected by Landlord, at Tenant’s
risk and expense. Notwithstanding any conflicting provision of this Lease or any
other provision of the Arizona Revised Statutes, Landlord shall never have any
lien on or other right of any nature in, on or with respect to any records,
media, files, computers or other items containing any confidential or privileged
information relating to Tenant’s business or clients.

 

(g)                                  Attorneys’ Fees. Tenant agrees to pay all
costs and expenses of collection (including reasonable attorneys’ fees) on any
part of any sums due Landlord that may be collected by an attorney, suit,
distress or foreclosure; and further, if Tenant fails to promptly and fully
perform and comply with each and every condition and covenant hereunder and the
matter is turned over to Landlord’s attorney, Tenant shall pay Landlord a
reasonable attorneys’ fee plus costs, where necessary, whether suit is
instituted or not.

 

(h)                                 Landlord’s Remedies Cumulative. All rights
and remedies of Landlord herein enumerated shall be cumulative, and none shall
exclude any other right or remedy allowed by law. For the purposes of any suit
brought or based hereon, this Lease shall be construed to be a divisible
contract, to the end that successive actions may be maintained on this Lease as
successive periodic sums mature hereunder.

 

(i)                                     Landlord’s Default.

 

(i)                                     If Landlord fails to perform or comply
in any material manner with any provision of this Lease, Tenant may give
Landlord notice of the default and Landlord shall have: (i) five (5) Business
Days to cure the default, if the default can be cured by the payment of money;
and (ii) thirty (30) days to cure the default, if the default cannot be cured by
the payment of money, but if a non-monetary default cannot reasonably be cured
within such thirty (30) day period, Landlord will have such additional time as
may be reasonably necessary to cure the default so long as Landlord promptly
commences to cure the default within the 30-day period and diligently proceeds
to complete such cure.

 

(ii)                                  If any default by Landlord continues
beyond the applicable cure period set forth in Paragraph 20(i)(i), above, Tenant
may pursue its rights and remedies under this Lease and Arizona Law, excepting
only the right of offset or deduction of Rent, unless such remedy is expressly
conferred by this Lease. In addition, Tenant may cure a default on Landlord’s
behalf, and the costs expended by Tenant in good faith to do so shall be paid by
Landlord upon demand together with interest thereon at the Interest Rate. If
Landlord fails to pay any sum due Tenant after default and such failure
continues for more than three (3) Business Days after additional notice by
Tenant to Landlord and Landlord’s lender, Tenant shall have, in addition to any
other rights and remedies under this Lease and Arizona law, the right to offset
such amounts against all payments of Rent subsequently accruing until such
amount with interest at the Interest Rate is recovered in full, except that no
more than fifty percent (50%) of any installment of Rent shall be offset. Upon
the giving of twenty-four (24) hours notice to Landlord, Tenant shall also have
the right to self-help if Landlord fails to provide heating, ventilation and air
conditioning services to the Premises in the manner required by this Lease and
in such event any amounts expended by Tenant shall be payable by Landlord on
demand together with interest thereon at the Interest Rate and Tenant shall
have, in addition to any other

 

26

--------------------------------------------------------------------------------


 

rights and remedies under this Lease and Arizona Law, the right to offset such
amounts against all payments of Rent subsequently accruing until such amount
with interest is recovered in full, except that no more than fifty percent (50%)
of any installment of Rent shall be offset.

 

(j)                                    Non-Waiver. Acceptance of partial payment
of Rent or other partial performance, with or without the accepting Parties’
knowledge of a Default or Potential Default by the other Party, or failure of
either Party to take any action on account of a Default or Potential Default by
the other Party, or to enforce its rights under this Lease, other than the
acceptance of full payment of a cure of the Default or Potential Default, shall
not be deemed a waiver of any Default or Potential Default.

 

21.                               Encumbrances & Public Notice.

 

(a)                                 Subordination & Attornment. This Lease is
made and shall be subject and subordinate to any existing or future encumbrance
created by Landlord and covering all or any portion of the Project; provided,
however, that such subordination shall only be effective as to any encumbrance
if the holder of the encumbrance agrees that this Lease shall survive the
termination of the encumbrance by lapse of time, foreclosure or otherwise and
that all holders of the encumbrance will be bound by this Lease and by all of
Tenant’s rights under the Lease and Tenant agrees to and shall attorn to the
holders of such encumbrance(s). Provided the conditions of the preceding
sentence are satisfied, Tenant shall execute and deliver to Landlord, within
fifteen (15) Business Days after written request by Landlord and in a form
reasonably requested by Landlord and consistent with this Section 21, any
additional commercially reasonable documents evidencing the subordination of
this Lease, the nondisturbance agreement of all holders of encumbrances and
Tenant’s agreement to attorn. If the interest of Landlord in the Project is
transferred pursuant to, or in lieu of proceedings for enforcement of any
encumbrance and provided that the new owner of the Project complies with the
requirements of this Section 21, Tenant shall immediately and automatically
following notice of such transfer attorn to the new owner, and this Lease shall
continue in full force and effect as a direct lease between the transferee and
Tenant on the terms, and subject to the conditions, otherwise set forth in this
Lease. Within thirty (30) days following the Effective Date, Landlord shall use
commercially reasonable efforts to receive from Landlord’s current lender, a
subordination, non-disturbance and attornment agreement, reasonably acceptable
to Tenant, that provides (among other things) that this Lease shall survive the
termination of the encumbrance by lapse of time, foreclosure or otherwise and
that all holders of the encumbrance will be bound by this Lease and by all of
Tenant’s rights under the Lease and Tenant agrees to attorn to the holders of
such encumbrance.

 

(b)                                 New Financing. If any future mortgagee
requires, as a good faith condition of any financing, that modifications to this
Lease be obtained, and provided that such modifications (i) are reasonable,
(ii) do not adversely affect Tenant’s use and enjoyment of the Premises and the
Common Areas or change the character of the Building from a Class A low-rise
office building, (iii) do not materially alter the Approved Plan for the
Premises, and (iv) do not increase the Rent and other sums required to be paid
by Tenant, then Landlord may submit to Tenant a written amendment to this Lease
incorporating mortgagee’s required modifications, and, if Tenant does not
execute and return to Landlord such written amendment within ten (10) Business
Days after the same has been submitted to Tenant, then Landlord shall thereafter
have

 

27

--------------------------------------------------------------------------------


 

the right, at its sole option, to cancel this Lease. Such option shall be
exercisable by Landlord giving Tenant written notice of cancellation,
immediately whereupon this Lease shall be cancelled and terminate, and any money
held by Landlord on Tenant’s behalf shall be returned to Tenant, and both
Landlord and Tenant shall thereupon be relieved from any and all further
liability or obligation under this Lease.

 

22.                               Estoppel Certificates.  Tenant agrees, at any
time and from time to time, upon not less than ten (10) days prior written
notice by Landlord, to execute, acknowledge and deliver to Landlord a written
estoppel certificate (i) certifying that this Lease is unmodified and in full
force and effect (or if there have been modifications, stating the nature of
same), (ii) stating the Commencement Date of the Lease Term, (iii) stating the
amounts of Annual Base Rent and Additional Rent and the dates to which the
Annual Base Rent and Additional Rent have been paid by Tenant, (iv) stating the
amount of any Security Deposit, if any, (v) stating whether or not to the actual
knowledge of Tenant, Landlord is in default in the performance of any covenant,
agreement or condition contained in this Lease, and, if so, specifying each such
default of which Tenant may have knowledge, (vi) stating that Tenant has no
right to setoff and no defense against payment of the Annual Base Rent or
Additional Rent, (vii) stating the address to which notices to Tenant should be
sent, and (viii) certifying such other matters as may be reasonably requested by
Landlord that cannot be determined from a reading of the Lease. Any such
certificate delivered pursuant hereto may be relied upon by an owner of the
Building, any prospective purchaser of the Building, any mortgagee or
prospective mortgagee of the Building or of Landlord’s interest therein, or any
prospective assignee of any such mortgage. Failure to deliver the aforesaid
certificate within the ten (10) days shall be conclusive upon Tenant for the
benefit of Landlord and any successor to Landlord that this Lease is in full
force and effect and has not been modified except as may be represented by the
party requesting the certificate.

 

23.                               Surrender & Inspection.  Upon the Expiration
Date or other termination of the Term of this Lease, Tenant shall quit and
surrender the Premises to Landlord broom clean and in as good order and
condition as when received, ordinary and reasonable wear and tear and casualty
damage excepted; provided, however, casualty damage shall only be excepted if
this Lease is terminated pursuant to Paragraph 18(c), above. Tenant shall remove
all of its property from the Premises by the Expiration Date or the effective
date of any other termination of this Lease. Tenant’s obligation to observe or
perform this covenant shall survive the expiration or other termination of this
Lease. If Tenant does not remove Tenant’s furniture, equipment, machinery, trade
fixtures, floor coverings and all other items of personal property from the
Premises prior to the Expiration Date, then Tenant shall be conclusively
presumed to have conveyed the same to Landlord without further payment or credit
by Landlord to Tenant, and Landlord may dispose of such personal property at
Tenant’s cost.

 

24.                               Tenant Holdover.  If Tenant continues to
remain in the Premises after the expiration of the Lease Term, Tenant shall
become a tenant of sufferance only, at a base monthly rent which is one hundred
twenty-five percent (125%) of the last month’s rent for the first three
(3) months; then one hundred fifty percent (150%) of the Base Monthly Rent
thereafter applicable to the last month of the Term, and otherwise subject to
the terms, covenants and conditions herein specified. Tenant expressly agrees to
hold Landlord harmless from all loss and damages, direct and consequential,
which Landlord may suffer in defense of claims by other parties against

 

28

--------------------------------------------------------------------------------


 

Landlord arising out of the holding over by Tenant, including without
limitation, attorneys’ fees which may be incurred by Landlord in defense of such
claims. Acceptance of rent by Landlord subsequent to the expiration of the Term
shall not constitute consent to any holding over.

 

25.                               Quiet Enjoyment. So long as Tenant shall
observe and perform all the covenants and agreements binding on Tenant under
this Lease, Tenant shall at all times during the Term, peacefully and quietly
have and enjoy possession of the Premises and nonexclusive use of the Common
Areas without any encumbrance or hindrance by, from or through Landlord, except
as provided for elsewhere under this Lease.

 

26.                               Limitation of Landlord’s Liability. It is
understood and agreed that the liability of Landlord under this Lease shall be
limited solely to Landlord’s assets and its interest in the Building of which
the Premises form a part and the Common Areas; and that neither Landlord’s
members nor its officers, employees and agents, shall be personally liable for
any obligations of Landlord arising out of or related to this Lease.

 

27.                               Time of the Essence. Landlord and Tenant
acknowledge that time is of the essence in the performance of any and all
obligations, terms, and provisions of this Lease.

 

28.                               Waiver of Trial by Jury. Landlord and Tenant
waive their right to trial by jury in any action, proceeding or counterclaim
brought by either of the parties hereto against the other (except for personal
injury or property damage) on any matters whatsoever arising out of or in any
way connected with this Lease, the relationship of Landlord and Tenant, Tenant’s
use of or occupancy of the Premises, and any emergency statutory or any other
statutory remedy.

 

29.                               Notices. All notices required or desired to be
given by either Party to the other shall be given in person, or sent by Federal
Express or by certified or registered mail, postage prepaid, return receipt
requested, addressed as specified in the Basic Lease Information. Either Party
may, by like written notice, designate a new address to which such notices shall
be directed. Notice shall be deemed to be effective when delivered in person or
by Federal Express, or three (3) days after mailing.

 

30.                               Brokers. Except as separately agreed, in
writing, by Landlord to CB Richard Ellis and Lee & Associates, Landlord and
Tenant each represents and warrants to the other that it has not employed any
broker in connection with this Lease transaction. Lee & Associates (Chris
Krewson) is representing Landlord in this transaction. CB Richard Ellis (Chick
Nixon and Pat Devine) is representing the Tenant in this transaction. Landlord
and Tenant each shall indemnify and hold harmless the other from and against any
claims for brokerage or other commission arising by reason of a breach by the
indemnifying Party of the aforesaid representation and warranty.

 

31.                               Force Majeure. Landlord’s obligations under
this Lease, including Landlord’s obligations to deliver the Premises, shall be
subject to force majeure delays (“Force Majeure Delays”). For the purpose of
this Lease, the term Force Majeure Delays shall include delays caused by
strikes, fire, unusually severe and adverse weather conditions, acts or delays
of public agencies or governmental bodies, any moratorium on the issuance of
governmental approvals or

 

29

--------------------------------------------------------------------------------


 

utility service connections or other similar government actions, freight
embargoes, unanticipated shortages of necessary labor or materials or for other
reasons beyond the reasonable control of Landlord. If the Commencement Date is
postponed as a result of a Force Majeure Delay, the Expiration Date shall also
be postponed for the same period of time.

 

32.                               Miscellaneous Provisions.

 

(a)                                 Governing Law. The laws of the State of
Arizona (excluding conflict of laws principles) shall govern the validity,
performance and enforcement of this Lease.

 

(b)                                 Covenants. The parties hereto agree that all
the provisions of this Lease are to be construed as covenants and agreements as
though the words importing such covenants and agreements were used in each
separate provision.

 

(c)                                  Successors. All rights, remedies and
liabilities herein given to or imposed upon either of the parties hereto, shall
extend to, be binding upon and inure to the benefit of their respective heirs,
executors, administrators, successors and permitted assigns. This provision
shall not be deemed to grant Tenant any right to assign this Lease or to sublet
the Premises.

 

(d)                                 No Partnership. Nothing contained in this
Lease shall be deemed or construed to create a partnership or joint venture of
or between Landlord and Tenant, or to create any other relationship between the
parties other than that of Landlord and Tenant.

 

(e)                                  No Representations by Landlord. Neither
Landlord nor any agent of Landlord has made any representations or promises with
respect to the Premises or the Building except as herein expressly set forth,
and no rights, privileges, easements or licenses are granted to Tenant except as
herein expressly set forth.

 

(f)                                   Captions. All Section and paragraph
captions herein are for the convenience of the parties only, and neither limit
nor amplify the provisions of this Lease.

 

(g)                                  Invalidity of Particular Provisions. If any
term or provision of this Lease or applications thereof to any person or
circumstance shall, to any extent, be invalid or unenforceable, the remaining
terms and provisions of this Lease, or the application of such term or provision
to persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be valid and enforced to the fullest extent permitted by law.

 

(h)                                 Counterparts. This Lease may be executed in
several counterparts, but all such counterparts shall constitute one and the
same legal document.

 

(i)                                     Entire Agreement; Modification. This
Lease and all Exhibits hereto contain all the agreements and conditions made
between the parties and may not be modified orally or in any other manner than
by an agreement in writing, signed by the parties hereto.

 

30

--------------------------------------------------------------------------------


 

(j)                                    Interpretation. This Lease shall not be
construed for or against Landlord or Tenant, but this Lease shall be interpreted
in accordance with the general tenor of the language in an effort to reach the
intended result.

 

(k)                                 Authority. Landlord and Tenant hereby
covenant that each has full right, power and authority to enter into this Lease
upon the terms and conditions herein set forth. If Tenant signs as a
corporation, each of the persons executing this Lease on behalf of Tenant does
hereby covenant and warrant that Tenant is a duly authorized and existing
corporation, qualified to do business in the jurisdiction in which the Premises
is located, that the corporation has full right and authority to enter into this
Lease, and that each and both of the persons signing on behalf of the
corporation were authorized to do so. If Tenant signs as a partnership, each of
the persons executing this Lease on behalf of Tenant does hereby covenant and
warrant that Tenant is a duly formed and validly existing partnership, that the
partnership has full right and authority to enter into this Lease, and that each
of the persons signing on behalf of the partnership were authorized to do so.

 

(l)                                     Examination of Lease. Submission of this
Lease for examination or signature by Tenant shall not constitute an offer to
lease or a reservation of or option for Lease, and the same shall not be
effective as a Lease or otherwise until execution and delivery by both Landlord
and Tenant.

 

(m)                             Attorney’s Fees. If there is any dispute between
Landlord and Tenant with respect to the interpretation or enforcement of any
terms or provisions of this Lease, the prevailing party, as determined by the
court, will be entitled to recover from the other party, in addition to any
other award, all costs, legal fees, consultant fees, expert witness fees,
investigation costs, and similar expenses (through trial and appeal) including,
but not limited to, reasonable attorney fees incurred by the successful party.

 

(n)                                 Satellite Facilities. Landlord will, if
requested by Tenant and subject to such reasonable requirements as Landlord may
impose in good faith to protect the Building systems and roof and mitigate any
negative aesthetic effect, allow Tenant to place a satellite dish or other piece
of communication equipment necessary for the operation of Tenant’s business on
the Building roof and connect Tenant’s communication system to the satellite
dish or other piece of equipment. Tenant will pay (or reimburse Landlord) for
all related installation and maintenance expenses, but shall not be obligated to
pay Landlord any fee or Rent for the space occupied by the satellite dish or
other equipment.

 

(o)                                 Landlord Assignment. Landlord may, at any
time after the Effective Date, assign this Lease to any party without Tenant’s
consent; provided, however, that: (i) Landlord shall provide Tenant with written
notice of the assignment no less than thirty (30) days prior to its effective
date; (ii) any assignee shall (A) be (or become on the effective date of the
assignment) fee owner of the Building, and (B) agree, in writing, to become
“Landlord” under this Lease and assume all of Landlord’s obligations from and
after the effective date of assignment; and (iii) DTR10, L.L.C. shall remain
liable for any matters that accrued prior to the effective date of assignment.

 

31

--------------------------------------------------------------------------------


 

33.                               Right of First Offer. If during the term of
this Lease, any bona fide third party requests a written proposal from Landlord
to lease space located in the Building, that is then available for lease and
under the control of Landlord (“ROFO Space”), then, subject to any currently
existing tenant’s rights, provided: (i) this Lease is in full force and effect;
(ii) Tenant has not delivered a Termination Notice; and (iii) Tenant is not in
Default under this Lease, Landlord shall first offer to lease such ROFO Space to
Tenant. Tenant shall have the right to lease the ROFO Space upon the same terms,
covenants and conditions as would be offered to a third party, including a
pro-rated tenant improvement allowance and pro-rated rent abatement based upon
the remaining term; provided, however, the term of Tenant’s lease of the ROFO
Space shall be coterminous with its lease of the Premises. The basic terms of
the lease of the ROFO Space shall be provided by Landlord to Tenant in writing
(“ROFO Offer”). Tenant shall have ten (10) days after receipt of the ROFO Offer
within which to either accept or reject, in writing, the ROFO Offer. If Tenant
accepts the ROFO Offer, the parties shall execute an amendment to this Lease
documenting the same (“ROFO Space Amendment”). The ROFO Space Amendment shall be
submitted to Tenant for review, negotiation and execution and Tenant shall have
ten (10) days after receipt of the same in which to execute the ROFO Space
Amendment and deliver one (1) fully executed copy to Landlord. If Tenant shall
not have elected to exercise its right of first offer with respect to the ROFO
Space, Landlord shall no longer be obligated to provide Tenant a right of first
offer on such ROFO Space. However, if Landlord revises the proposal to lease the
ROFO Space by terms which are more monetarily advantageous, by at least five
percent (5%) from the ROFO Offer (“Revised ROFO Offer”), then Landlord shall
first resubmit the Revised ROFO Offer to Tenant and Tenant shall have five
(5) days from receipt of the Revised ROFO Offer to either accept or reject, in
writing.

 

34.                               Moving Allowance. Provided no Default exists,
Landlord shall pay Tenant an amount equal to $2.00 per square foot of Rentable
Area (“Moving Allowance”) as an accommodation to Tenant and in addition to the
Tenancy Allowance (defined below). Landlord shall pay the Moving Allowance
directly to Tenant within ten (10) Business Days of the Commencement Date.
Failure to make such Moving Allowance payment shall constitute a default by
Landlord under this Lease. If Landlord fails to pay the Moving Allowance within
thirty (30) days following receipt of written notice of default from Tenant,
then Tenant may abate Rent until such Rent abatement equals the Moving
Allowance; provided, however, Tenant shall not be permitted to abate more than
fifty percent (50%) of any installment of Rent.

 

35.                               Tenancy Allowance. Provided no Default exists,
Landlord shall pay Tenant an amount equal to $30.00 per square foot of Rentable
Area (“Tenancy Allowance”) in consideration of Tenant’s agreement to enter into
this Lease, occupy the Premises, comply with the terms and conditions set forth
in this Lease and pay Rent during the Term. The Tenancy Allowance may be used by
Tenant, in Tenant’s sole discretion. Landlord shall pay the Tenancy Allowance
directly to Tenant within ten (10) Business Days following the Commencement
Date. If Landlord fails to pay the Tenancy Allowance within thirty (30) days
following receipt of written notice of default from Tenant (“Abatement Event”),
then Tenant may abate Monthly Base Rent payments as provided in the following
sentence. Following an Abatement Event and continuing as long as any
portion(s) of the Tenancy Allowance remain unpaid, Tenant shall be permitted to
abate: (i) up to one hundred percent (100%) of each installment of Monthly Base
Rent for the period between Tenant’s occupancy of the Premises and November 20,
2012; and

 

32

--------------------------------------------------------------------------------


 

(ii) up to fifty percent (50%) of each installment of Monthly Base Rent for
periods after November 20, 2012. Landlord shall deliver third party
documentation prior to lease execution in a form reasonably acceptable to Tenant
that demonstrates sufficient funds available to fund the Moving Allowance,
Tenancy Allowance and Allowance.

 

36.                               Exclusivity. During the Base Term and any
Renewal Term, and so long as Tenant is not in Default and occupies at least 75%
of the Premises, Landlord will not, without Tenant’s prior written approval,
lease any space in the Building, or provide Building signage rights, to any
Competing Entity or any affiliate of a Competing Entity, provided the
affiliate’s business is substantially related to the Competing Entity’s primary
business (including, without limitation, single-family construction supervision
services, single-family architectural and design services, and residential
mortgage services). As used in this Lease, the term “Competing Entity” will have
the following limited meaning: any entity whose primary business is the
construction and sale of new single-family homes. The term “primary business”
means a business activity that generates eighty percent (80%) or more of the
entity’s gross annual revenue. Any Competing Entity approval shall be in
Tenant’s reasonable discretion. The exclusivity provisions of this Section 36
will not prevent Landlord from locating a Toll Brothers’ design center in the
Building (“Competing Entity Exception”) as long as: (i) no exterior signage is
provided; and (ii) no business operations other than the operation of a design
center and any related uses are conducted in the Building under the Competing
Entity Exception.

 

[SIGNATURES ON FOLLOWING PAGE]

 

33

--------------------------------------------------------------------------------


 

Dated as of the Effective Date, by:

 

 

 

 

LANDLORD:

 

 

 

DTR10, L.L.C.,

 

an Arizona limited liability company

 

 

 

 

 

By:

/s/ Jeffrey P. Mast

 

 

Director of Income Properties

 

Date:

8/11/11

 

 

 

TENANT:

 

 

 

THE RYLAND GROUP, INC.

 

a Maryland corporation

 

 

 

 

 

By:

/s/ Robert Cunnion, III

 

 

SVP                         ,                      

 

Date:

8/9/11

 

34

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

PROJECT SITE PLAN

 

[g184801ki07i001.jpg]

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

DEPICTION OF PREMISES

 

n                                                                 
n                                                             
n                                                             
n                                                          n

 

[g184801ki07i002.jpg]

 

Second Floor

 

A-2

--------------------------------------------------------------------------------

 


 

EXHIBIT B

 

TENANT IMPROVEMENT RIDER

 

1.                                      The purpose of this Exhibit B is to
provide a general overview of the work to be completed by Landlord and Tenant
under this Lease.

 

2.                                      Landlord shall provide Tenant a tenant
improvement allowance (“Allowance”) equal to $45.00 per square foot of Rentable
Area, within the Premises (plus $0.06 per square foot of Rentable Area which
shall be applied towards the preparation of the Plans (as defined below)).
Landlord shall provide: (i) twenty-five percent (25%) of the Allowance to Tenant
on the date twenty-five percent (25%) of the Tenant’s work is complete and
Tenant has submitted lien releases for all Tenant’s Work completed to date;
(ii) twenty-five percent (25%) of the Allowance to Tenant on the date fifty
percent (50%) of the Tenant’s work is complete and Tenant has submitted lien
releases for all Tenant’s Work completed to date; (iii) twenty-five percent
(25%) of the Allowance to Tenant on the date seventy-five percent (75%) of the
Tenant’s work is complete and Tenant has submitted lien releases for all
Tenant’s Work completed to date; and (iv) provide the remaining twenty-five
percent (25%) of the Allowance to Tenant when all of initial tenant improvement
work in the Premises performed by Tenant in accordance with this Exhibit B
(“Tenant’s Work”) is complete, Tenant has submitted lien releases for all of
Tenant’s Work and Tenant has supplied a copy of the Certificate of Occupancy
with respect to the Premises to Landlord. To the extent payment of the Allowance
received by Tenant is not directly paid to contractors or materialmen, Tenant
agrees to first utilize the Allowance for the Tenant’s Work and Tenant’s signage
at the Project; provided, however, any unused portion of the Allowance may be
used by Tenant, in Tenant’s sole discretion, for items such as, moving expenses,
tenant improvements above the initial Tenant Work, trade fixtures, computers,
phones, a/v cabling, trade supplies, Rent, modular furniture, operating
expenses, cubicles, storage, filing cabinets and related items.

 

3.                                      On or before December 1, 2011, Landlord
and Tenant will agree upon and approve a final floor plan for the Premises
(“Floor Plan”).

 

4.                                      On or before January 15, 2012, Landlord,
Tenant and any architects and space-planners shall finalize detailed
construction plans and specifications (“Plans”) for the Tenant Work and Tenant
shall make final material selections for the Premises. The Plans are subject to
the approval of Landlord and Landlord’s architect; provided, however, (i) such
approval shall not be unreasonably withheld, conditioned or delayed and
(ii) Landlord, within fifteen (15) days of receipt of the Plans, shall provide
Tenant with written notice indicating whether Tenant’s Plans have been approved
or disapproved. Tenant, at Tenant’s sole cost and expense, may modify or revise
the Plans provided that any such modification or revision is subject to
Landlord’s and Landlord’s architect’s approval as set forth in this paragraph.
Minor revisions (such as value engineering and substitution of materials) shall
not require approval. Landlord shall have no obligation to supervise and
coordinate the Tenant Work. Landlord shall not charge a fee to Tenant for
Landlord and Landlord’s architects review and approval of the Plans.

 

B-1

--------------------------------------------------------------------------------


 

5.                                      All third-party costs relating to space
planning design and construction of the Tenant Work (collectively, “Third Party
Costs”) shall be Tenant’s responsibility (subject to the Allowance).

 

6.                                      Landlord shall tender the Premises and
Common Areas of the Building to Tenant, concurrently with the execution and
delivery of the Lease, in the condition the Premises and Common Areas of the
Building currently exist as of the Effective Date, subject to Landlord’s
obligations set forth in Paragraph 9(a) of the Lease, which includes but is not
limited to: (i) a cooling tower with closed water loop as currently exists in
the Building; (ii) a fire protection sprinkler system as currently exists in the
Premises as of the Effective Date; (iii) a life protection system as currently
exist in the Premises as of the Effective Date; (iv) clean, smooth concrete
floors as currently exist in the Premises as of the Effective Date; (v) core and
perimeter walls as currently exist in the Premises as of the Effective Date; and
(vi) all lobbies, drinking fountains, stairs, public entrance areas, entry
doors, elevators and common (public) restrooms completed to building standards
as currently exist in the Building and the Premises as of the Effective Date.

 

7.                                      Tenant shall cause the Tenant’s Work to
be completed substantially in accordance with the Plans on or before the
Commencement Date.

 

8.                                      Tenant may select the general contractor
of its choice to construct the Tenant Work (“Tenant’s Contractor”), provided
that such general contractor is licensed to do work in the City of Scottsdale,
Arizona. The selection of Tenant’s Contractor is subject to the approval by
Landlord; provided, however, (i) such approval shall not be unreasonably
withheld, conditioned or delayed and (ii) Landlord, within three (3) Business
days of receipt of the name of Tenant’s Contractor, shall provide Tenant with
written notice indicating whether Tenant’s Contractor has been approved or
disapproved. Tenant shall enter into a written construction contract with
Tenant’s Contractor for the construction of the Tenant Work. The contract for
the construction of Tenant’s Improvements shall be between Tenant and Tenant’s
Contractor and shall require Tenant’s Contractor to complete Tenant’s
Improvements substantially in accordance with the Plans on or before the
Commencement Date. Prior to commencing the Tenant Improvements, Tenant or
Tenant’s Contractor shall deliver to Landlord: (i) a construction schedule
indicating the commencement dates and completion dates of all phases of the
Tenant Work; and (ii) copies of all permits and approvals required to construct
the Tenant Work in accordance with Tenant’s Plans.

 

9.                                      The Tenant Work will be deemed to be
substantially complete at such time as: (i) Tenant shall certify to Landlord
that the Tenant Work has been fully completed in accordance with the Plans,
subject only to minor punch-list items, which will not materially impair
Tenant’s intended use of the Premises; and (ii) a Certificate of Occupancy has
been issued with respect to the Premises.

 

10.                               Tenant’s entry onto the Building and/or
Premises for the construction of the Tenant Improvements shall be at Tenant’s
sole risk. Tenant shall indemnify Landlord, its respective owners, members,
employees and agents, and save them harmless for, from and against any and all
claims, actions, damages, liabilities and expense in connection with loss of
life, personal injury and/or damage to the Building and/or Common Areas arising
out of any act or omission of Tenant, its agents, employees, contractors,
invitees or licensees during the

 

B-2

--------------------------------------------------------------------------------


 

construction of the Tenant Work and moving into the Premises. If Landlord, the
property manager, or their respective agents or employees shall, without fault
on its or their part, be made a party to any litigation commenced by or against
Tenant, then Tenant shall protect and hold the same harmless and shall pay all
costs, expenses and reasonable attorneys’ fees incurred or paid in connection
with such litigation using counsel selected by Tenant and approved by Landlord
in its reasonable discretion.

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RULES AND REGULATIONS

 

The following rules and regulations (“Rules and Regulations”) govern Tenant’s
use of the Premises and Project. Tenant will also cause its employees, agents,
contractors, customers, guests, invitees and, if permitted, subleasees to comply
with these Rules and Regulations.

 

1.                                      The sidewalks, entries, passages,
elevators, public corridors, vestibules, halls, stairways and other public areas
of the Building shall not be obstructed or used for any other purpose than
ingress and egress.

 

2.                                      Tenant shall not install or permit the
installation of any projection, awnings, shades, mylar films, or sun filters on
windows or to the outside walls of the Building.

 

3.                                      All window blinds provided by Landlord
shall be left down at all times. No curtains, blinds, shades or screens visible
from the exterior of the Building may be attached to or used in connection with
any window or door of the Building without the prior written consent of
Landlord. Tenant shall not place anything or allow anything to be placed near or
against glass partitions, doors, walls or windows which would be visible from
the exterior of the Premises.

 

4.                                      The doors from the corridors and other
means of entry to the Premises shall be kept closed during business hours,
except when being used for ingress or egress. No Building or suite doors shall
be propped open at any time. Tenant will keep its valuable items locked up and
doors locked after Business Hours and at other times the Premises are not in use
to prevent theft.

 

5.                                      No tenant shall make, or permit to be
made, any excessive noises, cause disturbances or vibrations or other sound or
other waves or disturbances which may be heard outside of such Tenant’s Premises
or disturb or interfere with other tenants or occupants of the Building or
neighboring buildings or premises whether by the use of any musical instrument,
radio, television set, or other audio device, unmusical noise, whistling,
singing, or in any other way. Nothing shall be thrown out, or off, of any doors,
windows, balconies or skylights or down any passageways.

 

6.                                      Floor distribution boxes for electric
and telephone wires shall remain accessible at all times.

 

7.                                      Bicycles, skateboards, motor scooters or
any other type of vehicle shall not be brought into the Building, lobby,
elevators, or into the Premises, or parked on the sidewalk or parking spaces,
except as required by law other than appropriate vehicles necessary for
assisting the disabled. Such vehicles will be allowed only in areas designated
by Landlord.

 

8.                                      No animal (other than a seeing-eye dog)
shall be permitted within the Premises or anywhere in the Building at any time.

 

C-1

--------------------------------------------------------------------------------


 

9.                                      Tenant will not conduct any activity
within the Premises which will create excessive traffic anywhere in the
Building.

 

10.                               Tenant parking shall be as set forth in the
Lease. Tenant will not park or permit parking in any areas designated by
Landlord for parking by visitors of the Project or for the exclusive use of
other tenants or occupants of the Project. Only passenger vehicles may be parked
in the parking areas. Parking is prohibited in areas not striped for parking, in
aisles where “no parking” signs are posted, on ramps, in cross-hatched areas, in
loading areas, fire lanes or in such other areas as may be designated by
Landlord. Any violation of the parking rules set forth in this Section 10 shall
subject the vehicle to removal at the vehicle owner’s expense. Nothing in these
Rules and Regulations shall modify Landlord’s obligations regarding the Parking
Facilities as otherwise set forth in the Lease.

 

11.                               Parking stickers or any other device or form
of identification supplied by Landlord as a condition of use of the parking
facilities must be displayed as requested. Such devices are not transferable and
any device in the possession of an unauthorized holder will be void. Each user
of the parking area may be required to sign a parking agreement, as a condition
to parking, which agreement may provide for the manner of payment of any parking
charges and other matters not inconsistent with this Lease.

 

12.                               No overnight or extended term parking or
storage of vehicles is permitted; provided, however, Tenant may park up to five
(5) vehicles at any one time for period of no more than five (5) business days,
as long as the vehicle(s) are located in a Covered Reserved Parking Space.
Landlord is NOT responsible for any damage or loss that may arise as a result of
“overnight” parking.

 

13.                               All responsibility for damage, loss or theft
to vehicles and the contents thereof is assumed by the person parking their
vehicle.

 

14.                               Tenant shall not make any room-to-room
solicitation of business from other tenants in the Building and Tenant
acknowledges that canvassing and peddling of any kind in the Building are
prohibited. Tenant shall not distribute any handbills or other advertising
matter on automobiles parked in the parking area. Canvassing, soliciting, and
peddling in the Building are prohibited, and each tenant shall cooperate in
seeking their prevention.

 

15.                               Immediately upon the sounding of the Building
fire alarm, Tenant, its agents, employees and invitees shall use marked exits
and exit stairways to evacuate the Building and will comply with all safety,
fire protection and evacuation procedures and regulations established by
Landlord or any governmental agency.

 

16.                               Smoking of any tobacco product is prohibited
in the Building and exterior areas located within 25 feet of the Building except
as designated and redesignated in writing from time to time by Landlord in its
sole discretion, and Tenant will not smoke anywhere within the Project,
including, without limitation, the Premises and the sidewalks, entrances,
passages, corridors, halls, elevators and stairways of the Building, other than
the smoking areas, if any,

 

C-2

--------------------------------------------------------------------------------


 

designated in writing by Landlord. All smoking materials must be disposed of in
ashtrays or other appropriate receptacles provided for that purpose.

 

17.                               Eating and drinking are prohibited in the
public areas of the Building.

 

18.                               No showcases or other articles, including
furniture, shall be put on the balcony, in front of or affixed to any part of
the exterior of the Premises, or placed in the halls, corridors, vestibules,
balconies or other appurtenant or public parts of the Building.

 

19.                               Any water and wash closets, drinking fountains
and other plumbing fixtures in any Premises or the Building shall not be used
for any purposes other than those for which they were constructed, and no
sweepings, rubbish, rags, or other substances (including, without limitation,
coffee grounds) shall be thrown therein.

 

20.                               No tenant shall bring or keep, or permit to be
brought or kept, any inflammable, combustible, or explosive fluid, material,
chemical, or substance in or about the space demised to such tenant.

 

21.                               Except for the hanging of artwork, bulletin
boards or similar items on interior walls, no tenant shall make, paint, drill
into, or in anyway deface, any part of the interior or exterior of the Building
or the space demised to such tenant. No boring, cutting, or stringing of wires
shall be permitted.

 

22.                               No tenant shall cause or permit any odors,
obnoxious or harmful fumes, smoke or other discharges which may be offensive to
the other occupants of the Building or otherwise create any nuisance to emanate
from the space demised to such tenant.

 

23.                               Tenant shall promptly report to Landlord any
cracked or broken glass on the Premises.

 

24.                               Landlord shall have the right to prohibit any
advertising by any tenant which, in Landlord’s opinion, tends to impair the
reputation of the Building or its desirability as a building for offices, and
upon notice from Landlord, such tenant shall refrain from or discontinue such
advertising. Tenant will not use the name of the Building or the Project in
connection with or in promoting or advertising the business of Tenant except as
Tenant’s address.

 

25.                               Each tenant, before closing and leaving the
space demised to such tenant at any time, shall see that all entrance doors are
locked.

 

26.                               No space demised to any tenant shall be used,
or permitted to be used, for lodging or sleeping. The Premises will not be used
for cooking (other than the heating of food from one or more microwave ovens) or
for any immoral or illegal purpose.

 

27.                               All equipment and machinery belonging to any
tenant which causes noise, vibration or electrical interference that may be
transmitted to the structure of the Building, to any space therein, or that may
unreasonably interfere with the operation of any device, equipment, computer,
video, radio, television broadcasting or reception from or within the project to
such

 

C-3

--------------------------------------------------------------------------------


 

degree to be objectionable to Landlord and any tenant in the Building shall be
installed and maintained by each such tenant, at such tenant’s expense, on
vibration eliminators or other devices sufficient to eliminate such noise or
vibration.

 

28.                               Tenant will not waste electricity, water or
air conditioning and shall reasonably cooperate with any efforts of Landlord to
conserve energy and ensure the most effective operation of the Building’s
heating, air conditioning, ventilation and utility systems. Tenant will not use
any method of heating or air conditioning (including, without limitation, fans
or space heaters) other than those approved in writing by Landlord.

 

29.                               No utilities serving the Premises will be
overloaded.

 

30.                               No additional locks or similar devices will be
attached to any door or window and no keys other than those provided by Landlord
will be made for any door or window.

 

31.                               All loading, unloading, receiving or delivery
of goods, supplies, furniture or other items will be made only through entryways
provided for such purposes. Deliveries during normal office hours will be
limited to normal office supplies and other small items. No deliveries will be
made which impede or interfere with other occupants of the Building. No
equipment, materials, furniture, packages, supplies, merchandise or other
property will be received in the Building or carried in the passenger elevators
except between such hours and in such elevators as may be designated by
Landlord.

 

32.                               Tenant will not use at the Project any hand
truck except those equipped with rubber tires and side guards or such other
material-handling equipment as Landlord may approve.

 

33.                               Tenant shall store all its trash and garbage
in proper receptacles within its Premises or in other facilities provided for
such purpose by Landlord. Tenant shall not place in any trash box or receptacle
any material which cannot be disposed of in the ordinary and customary manner of
trash and garbage disposal. All garbage and refuse disposal shall be made in
accordance with directions issued from time to time by Landlord. Tenant will
cooperate with any recycling program at the Project.

 

34.                               Landlord will have the right to specify the
proper position of any safe, equipment or other heavy article, which shall only
be used by Tenant in a manner which will not interfere with or cause damage to
the Premises or the Building. Tenant will not overload the floors or structure
of the Building.

 

35.                               Persons may enter the Building only in
accordance with such regulations as Landlord may provide, and persons entering
or departing from the Building may be questioned as to their business in the
Building. The right is reserved to require the use of an identification card or
other access devices or procedures an/or the registering of persons as to the
hour of entry and departure, nature of visit, and other information deemed
necessary by Landlord for the protection of the Building.

 

C-4

--------------------------------------------------------------------------------


 

36.                               All janitorial services for the Premises shall
be provided exclusively through Landlord. Tenant shall not cause any unnecessary
janitorial labor by carelessness or indifference to the cleanliness of the
Project.

 

37.                               Landlord reserves the right to exclude or
expel from the project any person who, in Landlord’s judgment, is intoxicated or
under the influence of liquor or drugs or who is in violation of any of these
Rules and Regulations.

 

C-5

--------------------------------------------------------------------------------

 